 Exhibit 10.10

 

 



 



 



PURCHASE and Sale AGREEMENT

 

 

 

by and among

 

VERTUOUS ENERGY LLC,



Purchaser

 

and

 

PATTERN ENERGY GROUP INC.,



Seller

 

 

 

Dated as of

 

June 16, 2017

 

 

 

 

 

Indirect Interests

 

in

 

Panhandle wind holdings 2 llc

 

 

 



 

 

 

list of APPENDICES

 

Appendix A-1 General Definitions     Appendix A-2 Rules of Construction    
Appendix B Transaction Terms and Conditions     Appendix C Acquired Interests;
Ownership Structure; and Wind Project Information     Appendix D Documents and
Key Counterparties     Appendix E Affiliate Transactions

 

 

list of schedules

 

Schedule 2.5 Seller Consents and Approvals     Schedule 3.5 Purchaser Consents
and Approvals     Schedule 6.4(b) Control of Defense of Third Party Claims    

 

 

PURCHASE and Sale AGREEMENT

 

THIS PURCHASE and Sale AGREEMENT (this “Agreement”), dated as of June 16, 2017,
is made by and among Vertuous Energy LLC, a Delaware limited liability company
(“Purchaser”), and Pattern Energy Group Inc., a Delaware corporation (the
“Seller”). Capitalized terms used in this Agreement shall have the respective
meanings specified in Appendix A-1 attached hereto.

 

RECITALS

 

WHEREAS, Seller owns, directly or indirectly through one or more of its
Affiliates (each such Affiliate, a “Seller Affiliate”), some or all of the
membership interests in Panhandle Wind Holdings 2 LLC, a Delaware limited
liability company (herein referred to as “HoldCo”, as described on Part I of
Appendix C attached hereto) which owns all of the membership interests in
Pattern Panhandle Wind 2 LLC, a Delaware limited liability company, (herein
referred to as the “Project Company”, as described on Part I of Appendix C)
which owns and operates the wind project (herein referred to as the “Wind
Project”, as described on Part II of Appendix C); and

 

WHEREAS, Seller desires to sell to Purchaser, and the Purchaser desires to
purchase from Seller, the Acquired Interests defined and described in Part I of
Appendix C attached hereto (herein referred to as the “Acquired Interests”).

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual terms,
conditions and agreements set forth herein, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the parties hereby agree as follows:

 

ARTICLE 1
PURCHASE AND SALE OF THE ACQUIRED INTERESTS

 

1.1       Agreement to Sell and Purchase. Subject to the satisfaction or waiver
(by the party for whose benefit such condition exists) of the conditions set
forth in Article 5 and the other terms and conditions of this Agreement, at the
Closing (a) Seller shall sell, assign, transfer and convey (or, if applicable,
cause the Subsidiary Transferors to sell, assign, transfer and convey) the
Acquired Interests to Purchaser, and (b) the Purchaser shall purchase the
Acquired Interests from Seller (or, if applicable, the Subsidiary Transferors),
for the Purchase Price set forth in Part I of Appendix B (the “Purchase Price”).

 

1.2       Signing Date Deliverables. On or prior to the date of this Agreement,
Seller has delivered or is delivering to Purchaser the Financial Model for the
Project Company as of the date hereof. On the date of this Agreement each of
Seller and Purchaser shall deliver to the other party the deliverables set forth
in Part II of Appendix B.

 

1.3       Purchase Price. The purchase price payable by the Purchaser to Seller
(or, if applicable, the Subsidiary Transferor) for the Acquired Interests at
Closing shall be the Purchase Price. The Purchase Price shall be subject to
adjustment by the Purchase Price Adjustment (if any) set forth in Part I of
Appendix B. All payments of the Purchase Price and any Purchase

 

 

 

Price Adjustment shall be paid by wire transfer of same day funds in the
applicable Currency to the applicable accounts set forth in Part I of Appendix
B.

 

1.4       The Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) will take place on the date and at the location
specified in Part III of Appendix B or such other time and place as the parties
hereto shall mutually agree (including Closing by facsimile or “PDF” electronic
mail transmission exchange of executed documents or signature pages followed by
the exchange of originals as soon thereafter as practicable), and will be
effective as of 12:01 a.m. Eastern Time on the day the Closing occurs.

 

1.5       Conduct of Closing.

 

(a)       At or prior to the Closing, Seller shall deliver, or cause to be
delivered, to the Purchaser:

 

(i)the original certificates representing the Acquired Interests duly endorsed
for transfer by Seller (or, if applicable, the Subsidiary Transferors) to the
Purchaser or with appropriate powers with respect thereto duly endorsed by
Seller (or, if applicable, such Subsidiary Transferors); provided, that if the
Acquired Interests are not in certificated form, Seller shall deliver to the
Purchaser a duly executed assignment agreement or other instrument conveying
such Acquired Interests to the Purchaser in form and substance reasonably
acceptable to the Purchaser;

 

(ii)any other documents and certificates contemplated by Article 4 and Article 5
hereof to be delivered by or on behalf of Seller, including the certificate
referred to in Section 5.2(d);

 

(iii)not less than ten (10) Business Days prior to its delivery of a Closing
Notice, Seller shall deliver to the Purchaser (A) an updated Financial Model for
the Wind Project, which shall be revised pursuant to Part I of Appendix B and
which shall be used to determine the Purchase Price Adjustment; and (B) a
detailed calculation of the proposed Purchase Price Adjustment. The Purchaser
shall have a period of five (5) Business Days to review and confirm the updates
to the Financial Model and the calculation of the Purchase Price Adjustment. If
the Purchaser disapproves of such updates to the Financial Model and/or the
calculation of the Purchase Price Adjustment, the parties shall have a further
period of five (5) Business Days to negotiate same. In the event that the
parties cannot agree on such updates to the Financial Model and/or calculation
of the Purchase Price Adjustment (acting reasonably) following such five (5)
Business Day period, (x) the parties shall resolve any dispute in accordance
with the procedures set forth in Section 7.5 (which, for the avoidance of doubt,
shall not delay the Closing Date) and (y) the amount in dispute shall be
retained by

 

2 

 

the Purchaser until the dispute is resolved as aforesaid. Subject to the
foregoing, Seller shall deliver to Purchaser a signed direction containing the
final determination of the Purchase Price (less any disputed amount) for the
Purchaser not less than five (5) Business Days prior to the Closing Date; and

 

(iv)any other Closing deliverables set forth in Appendix B-1.

 

(b)       At or prior to the Closing, the Purchaser shall deliver to Seller:

 

(i)the documents and certificates contemplated by Article 4 and Article 5 hereof
to be delivered by or on behalf of the Purchaser, including the certificate
referred to in Section 5.3(d); and

 

(ii)any other Closing deliverables set forth in Appendix B-2.

 

ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as set forth in, or qualified by any matter set forth in, the Schedules
attached hereto, Seller hereby represents and warrants to Purchaser as set forth
in this Article 2 as of (a) the date hereof (or, in the case of representations
and warranties related to NewCo, as of the date of its formation) and (b) if the
Closing Date is not the date of this Agreement, the Closing Date, in each case,
unless otherwise specified in the representations and warranties below, in which
case the representation and warranty is made as of such date. Whether or not a
particular Section of this Article 2 refers to a specific, numbered Schedule,
such Section shall, to the extent applicable, be subject to the exceptions,
qualifications, and other matters set forth in the Schedules to the extent that
the relevance of such exceptions, qualifications or other matters is reasonably
apparent on the face thereof.

 

2.1       Organization and Status. Each of Seller and each Subsidiary Transferor
(a) is duly formed, validly existing and in good standing under the laws of the
jurisdiction of its formation as set forth in the preamble to this Agreement or
Part I of Appendix C, as applicable, (b) is duly qualified, authorized to do
business and in good standing in each other jurisdiction where the character of
its properties or the nature of its activities makes such qualification
necessary, and (c) has all requisite power and authority to own or hold under
lease the property it purports to own or hold under lease and to carry on its
business as now being conducted. Seller has made available to Purchaser complete
and correct copies of the Organization Documents for Seller, each Subsidiary
Transferor, HoldCo and each of its Subsidiaries. Part I of Appendix C sets forth
a list of each Subsidiary of HoldCo and for each Subsidiary: (a) its name, (b)
the number and type of its outstanding equity securities and a list of the
holders thereof and (c) its jurisdiction of organization. Holdco and each
Subsidiary of HoldCo is a legal entity duly formed, validly existing and in good
standing under the Laws of the jurisdiction of its formation and has all
requisite organizational power and authority to own, lease and operate its
properties and to carry on its business as it is now being conducted, and is
duly qualified, registered or licensed to do business as a foreign entity and is
in good standing in each jurisdiction in which the property owned, leased or
operated by such Person or the nature of the business conducted by

 

3 

 

such Person makes such qualification necessary, except where the failure to be
so duly qualified, registered or licensed and in good standing would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. When formed, NewCo will be a legal entity duly formed, validly
existing and in good standing under the Laws of the jurisdiction of its
formation and it will have all requisite organizational power and authority to
own, lease and operate its properties and to carry on its business, and it will
be duly qualified, registered or licensed to do business as a foreign entity and
will be in good standing in each jurisdiction in which the property owned,
leased or operated by it or the nature of the business conducted by it makes
such qualification necessary, except where the failure to be so duly qualified,
registered or licensed and in good standing would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

2.2       Power; Authority; Enforceability. Each of Seller and each Subsidiary
Transferor has the legal capacity and power to enter into, deliver and perform
its obligations under this Agreement and has been duly authorized, in accordance
with its Organization Documents, to enter into, deliver and perform its
obligations under this Agreement. This Agreement has been duly executed and
delivered by Seller and constitutes the legal valid and binding obligation of
Seller, enforceable against it in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization and
similar laws affecting the enforcement of creditors’ rights generally and
subject to general principles of equity regardless of whether enforceability is
considered in a proceeding in equity or at law.

 

2.3       No Violation. The execution, delivery and performance by Seller of its
obligations under this Agreement, and the performance by each Subsidiary
Transferor of this Agreement, in each case including without limitation the sale
of the Acquired Interests to the Purchaser, do not, and will not, (a) violate
any Governmental Rule to which Seller, any Subsidiary Transferor, NewCo, HoldCo
or any of its Subsidiaries is subject or the Organization Documents of Seller,
any Subsidiary Transferor, NewCo, HoldCo or any of its Subsidiaries, (b) result
in the creation or imposition of any Lien (other than a Permitted Lien) upon the
Acquired Interests, NewCo, HoldCo or any of its Subsidiaries, (c) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify or cancel or
require any notice under any agreement, contract, lease, license, instrument or
other arrangement to which Seller, any Subsidiary Transferor, HoldCo or any of
its Subsidiaries is a party or by which any such Person is bound, (d) other than
as set forth in Schedule 2.5, conflict with, result in a breach of, constitute a
default under, result in the acceleration of, or create in any party the right
to accelerate, terminate, modify or cancel or require any Consent under any
Material Contract or (e) other than as set forth in Schedule 2.5, require any
notice under any Material Contract, except in the case of this clause (e), as
would not reasonably be expected to be material in the context of the Wind
Project or otherwise prevent or materially impair or materially delay the
consummation of the transactions contemplated by this Agreement.

 

2.4       No Litigation.

 

(a)       None of Seller, the Subsidiary Transferors or their respective
Affiliates is a party to or has received written notice of any pending or, to
the Knowledge of Seller, threatened litigation, action, suit, proceeding or
governmental investigation against Seller, the

 

4 

 

Subsidiary Transferors or their respective Affiliates which would reasonably be
expected to be material to the ownership of the Acquired Interests or which
seeks the issuance of an order restraining, enjoining, altering or materially
delaying the consummation of the transactions contemplated by this Agreement.

 

(b)       None of NewCo, HoldCo or any of its Subsidiaries is a party to or has
received written notice of any pending or, to the Knowledge of Seller,
threatened litigation, action, suit, proceeding or governmental investigation
which would reasonably be expected to be material to NewCo, HoldCo or any of its
Subsidiaries or the Wind Project or which seeks the issuance of an order
restraining, enjoining, altering or materially delaying the consummation of the
transactions contemplated by this Agreement.

 

(c)       There are no material disputes with any counterparty to a Material
Contract, nor has HoldCo or any of its Subsidiaries made any material warranty
claim under any Material Contract.

 

2.5       Consents and Approvals. Except as set forth on Schedule 2.5, no
Consent of any Governmental Authority is required by or with respect to Seller,
the Subsidiary Transferors, NewCo, HoldCo or any of its Subsidiaries in
connection with the execution and delivery of this Agreement by Seller, or the
consummation by Seller or any Subsidiary Transferor of the transaction
contemplated hereby, except for any Consents which if not obtained or made prior
to the Closing would not reasonably be expected to prevent or impair or delay
the consummation of the transactions contemplated by this Agreement and which
can be reasonably expected to be obtained or made in the ordinary course after
the Closing.

 

2.6       Acquired Interests. Seller owns, directly or indirectly through one or
more Seller Affiliates, of record and beneficially one hundred percent (100%) of
the equity interests of HoldCo. As of immediately prior to the Closing, Seller
will own, directly or indirectly through one or more Seller Affiliates, of
record and beneficially, one hundred percent (100%) of the Acquired Interests.
Part I of Appendix C sets forth the equity capitalization (or proposed equity
capitalization) of NewCo, HoldCo and each of its Subsidiaries. All of the
interests described in Part I of Appendix C have been duly authorized, validly
issued and are fully-paid and non-assessable and, except as set forth on Part I
of Appendix C, there are no outstanding (i) equity interests or voting
securities of NewCo, HoldCo or any of its Subsidiaries, (ii) securities of
NewCo, HoldCo or any of its Subsidiaries convertible into or exchangeable for
any equity interests or voting securities of NewCo, HoldCo or any of its
Subsidiaries or (iii) options or other rights to acquire from NewCo, HoldCo or
any of its Subsidiaries, or other obligation of NewCo, HoldCo or any of its
Subsidiaries to issue, any equity interests or voting securities or securities
convertible into or exchangeable for equity interests or voting securities of
NewCo, HoldCo or any of its Subsidiaries, or any obligations of NewCo, HoldCo or
any of its Subsidiaries to repurchase, redeem or otherwise acquire any of the
foregoing. The Seller (or, if applicable, the Subsidiary Transferors) has good
and valid title to, and has, or will have, full power and authority to convey,
the Acquired Interests, as of the Closing Date. The Acquired Interests have
been, or will be, validly issued, and are, or will be, fully paid and
non-assessable. No Person other than Purchaser has any written or oral agreement
or option or any right or privilege, whether by law, pre-emptive or contractual,
capable of becoming an agreement or option for the purchase or acquisition from
Seller or any Subsidiary Transferor of any of the Acquired

 

5 

 

Interests. On the Closing Date, Seller (or, if applicable, the Subsidiary
Transferors) will convey to Purchaser good and valid title to the Acquired
Interests free and clear of all Liens other than any obligations imposed under
the Organization Documents of NewCo, HoldCo or its Subsidiaries or restrictions
arising under applicable securities laws.

 

2.7       Solvency. There are no bankruptcy, reorganization or arrangement
proceedings pending against, being contemplated by or, to the Knowledge of
Seller, threatened against, Seller or any Subsidiary Transferor, NewCo, HoldCo
or any of its Subsidiaries. None of Seller, any Subsidiary Transferor, NewCo,
HoldCo or any of its Subsidiaries (a) has had a receiver, receiver and manager,
liquidator, sequestrator, trustee or other officer with similar powers appointed
over all or part of its business or its assets, and to the Knowledge of Seller,
no application therefor is pending or threatened, (b) is insolvent or presumed
to be insolvent under any law or is unable to pay its debts as and when they
fall due, (c) has made a general assignment for the benefit of its creditors, or
(d) has taken any action to approve any of the foregoing.

 

2.8       Compliance with Law.

 

(a)       There has been no actual violation by Seller or any Subsidiary
Transferor of or failure by Seller or any Subsidiary Transferor to comply with
any Governmental Rule that is applicable to it, or allegation by any
Governmental Authority of such a violation, that would reasonably be expected to
prevent or materially impair or delay the consummation of the transactions
contemplated by this Agreement.

 

(b)       To the Knowledge of Seller, there has been no actual violation by
NewCo, HoldCo or any of its Subsidiaries of or failure by NewCo, HoldCo or any
of its Subsidiaries to comply with any Governmental Rule that is applicable to
it, or allegation by any Governmental Authority of such a violation, that would
reasonably be expected to be material and relates to the Wind Project or would
otherwise reasonably be expected to prevent or materially impair or delay the
consummation of the transactions contemplated by this Agreement.

 

2.9       Taxes.

 

(a)       Each of NewCo and HoldCo has been, at all times since its formation, a
partnership or a disregarded entity for U.S. federal income tax purposes.

 

(b)       No jurisdiction or authority in or with which NewCo, HoldCo or any of
its Subsidiaries do not file Tax Returns has alleged that they are required to
file Tax Returns.

 

(c)       Each of NewCo, HoldCo and its Subsidiaries has timely filed all Tax
Returns that it is required to file, has timely paid or has caused to be timely
paid all Taxes it is required to pay to the extent due (other than those Taxes
that it is contesting in good faith and by appropriate proceedings, with
adequate, segregated reserves established for such Taxes) and, to the extent
such Taxes are not due, has established or caused to be established reserves
that are adequate for the payment thereof as required by GAAP.

 

(d)       Each of NewCo, HoldCo and its Subsidiaries has withheld from each
payment made to any Person, all amounts required by applicable law to be
withheld, and has

 

6 

 

remitted such withheld amounts within the prescribed periods to the appropriate
Governmental Authorities.

 

(e)       Each of NewCo, HoldCo and its Subsidiaries has charged, collected and
remitted on a timely basis all Taxes as required under applicable laws on any
sale, supply or delivery whatsoever, made by it.

 

(f)       Each of NewCo, HoldCo and its Subsidiaries has maintained and
continues to maintain at its place of business all records and books of account
required to be maintained under applicable Law, including laws relating to sales
and use Taxes.

 

(g)       No reassessments of the Taxes of NewCo, HoldCo or any of its
Subsidiaries have been issued and are outstanding. None of the Seller, the
Subsidiary Transferor, NewCo, HoldCo or any of its Subsidiaries has received any
indication from any Governmental Authority that an assessment or reassessment of
NewCo, HoldCo or any of its Subsidiaries is proposed in respect of any Taxes,
regardless of its merits. None of NewCo, HoldCo or any of its Subsidiaries has
executed or filed with any Governmental Authority any agreement or waiver
extending the period for assessment, reassessment or collection of any Taxes.

 

2.10       Unregistered Securities. It is not necessary in connection with the
sale of the Acquired Interests, under the circumstances contemplated by this
Agreement, to register such Acquired Interests under the Securities Act of 1933
(the “Securities Act”), or under any other applicable securities laws.

 

2.11       Broker’s Fees. None of Seller, any Subsidiary Transferor, NewCo,
HoldCo or any of its Subsidiaries has any liability or obligation for any fees
or commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement.

 

2.12       Material Contracts. Parts I and V of Appendix D set forth,
collectively, a list of all Material Contracts. At or prior to the date hereof
(or, in the case of Material Contracts included in any Updated Disclosure
Schedules, at or prior to the date such Updated Disclosure Schedules are
delivered) Seller has provided Purchaser with, or access to, copies of all
Material Contracts. To the extent any obligations of or for the benefit of
HoldCo or any of its Subsidiaries are outstanding under such Material Contracts
as of the Closing Date, each Material Contract is in full force and effect and
constitutes the legal, valid, binding and enforceable obligation of HoldCo or
its Subsidiaries, as applicable, and, to the Knowledge of Seller, each other
party thereto, in accordance with its terms, except as such terms may be limited
by (i) applicable bankruptcy, insolvency, moratorium, reorganization or similar
laws affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity, whether considered in a proceeding in equity or at law.
None of HoldCo nor any of its Subsidiaries, or to the Knowledge of Seller, any
other party thereto (i) is in breach of or default in any material respect under
a Material Contract and, to the Knowledge of Seller, no event has occurred and
continuing which, with notice or the lapse of time or both, would constitute a
material breach of or default under a Material Contract or would give rise to
any right of termination, cancellation, acceleration, amendment, suspension or
revocation of a Material Contract, or (ii) has received

 

7 

 

any written notice of termination or suspension of any Material Contract, and to
the Knowledge of Seller, no action is being taken by any Person to terminate or
suspend any Material Contract.

 

2.13       Real Property.

 

(a)       Except as set forth in Part V of Appendix D, none of NewCo, HoldCo or
any of its Subsidiaries owns any real property. To the Knowledge of Seller, no
Governmental Authority has commenced the exercise of any eminent domain or
similar power with respect to any Project Company Real Property owned by HoldCo
or any of its Subsidiaries, and there are no pending or, to the Knowledge of
Seller, threatened condemnation or eminent domain proceedings that affect any
such Project Company Real Property.

 

(b)       The interests of HoldCo and/or its Subsidiaries in all Project Company
Real Property are insured under the Title Policy identified in Part II of
Appendix D. HoldCo and/or its Subsidiaries have good and marketable title to or,
subject to the terms and conditions of the Material Leases, the right to use all
Project Company Real Property, free and clear of all Liens other than Permitted
Liens. With respect to the Project Company Real Property it leases or on which
it was granted servitudes or superficies pursuant to the Material Leases, HoldCo
or its Subsidiaries, as applicable, have peaceful and undisturbed nonexclusive
possession under all Material Leases, servitudes or superficies under which they
are leasing or occupying property in accordance with the terms and conditions of
the relevant Material Leases, servitude or superficies and subject to the
Permitted Liens. All rents and other payments under the Material Leases have
been paid in full to the extent due.

 

(c)       The Project Company Real Property is sufficient to provide HoldCo and
its Subsidiaries with continuous, uninterrupted and, together with public roads,
contiguous access to the Wind Project sufficient for the operation and
maintenance of the Wind Project as currently conducted. All utility services
necessary for the construction and operation of the Wind Project for its
intended purposes are available or are reasonably expected to be so available as
and when required upon commercially reasonable terms.

 

2.14       Permits. Part II of Appendix C sets forth a list of all material
Permits acquired or held by HoldCo or its Subsidiaries in connection with the
operation of the Wind Project. HoldCo or its Subsidiaries holds in full force
and effect all Permits required for the operation of the Wind Project as
presently conducted, other than those Permits required in connection with
certain construction and maintenance activities which are ministerial in nature
and can reasonably be expected to be obtained in due course on commercially
reasonable terms and conditions as and when needed. Neither HoldCo nor any of
its Subsidiaries is in material default or material violation, and, to the
Knowledge of Seller, no event has occurred and continuing which, with notice or
the lapse of time or both, would constitute a material default or material
violation of, or would give rise to any right of termination, cancellation,
acceleration, amendment, suspension or revocation under, any of the terms,
conditions or provisions of any Permits held by HoldCo or its Subsidiaries.
There are no legal proceedings pending or, to the Knowledge of Seller,
threatened in writing, relating to the suspension, revocation or modification of
any Permits held by HoldCo or any of its Subsidiaries.

 

8 

 

2.15       Environmental Matters. Except as set forth in Part II of Appendix D,
(i) HoldCo and its Subsidiaries, the Project Company Real Property and the Wind
Project are in material compliance with all Environmental Laws, (ii) neither
HoldCo nor any of its Subsidiaries has caused or contributed to the release of
any Hazardous Substances in any material respect, and (iii) neither Seller nor
HoldCo has received written notice from any Governmental Authority of any
material Environmental Claim, or any written notice of any investigation, or any
written request for information, in each case, under any Environmental Law. None
of Seller, HoldCo or any of its Subsidiaries has given any release or waiver of
liability that would waive or impair any material claim based on the presence of
Hazardous Substances in, on or under any real property, against a previous owner
of any real property or against any Person who may be potentially responsible
for the presence of Hazardous Substances in, on or under any such real property.

 

2.16       Insurance. Part II of Appendix D sets forth a list of all material
insurance maintained by or on behalf of HoldCo or any of its Subsidiaries (the
“Insurance Policies”). All Insurance Policies are now in full force and effect.
All premiums with respect to the Insurance Policies covering all periods to and
including the date hereof have been paid and, with respect to premiums due and
payable prior to Closing, will be so paid. None of these Insurance Policies have
lapsed and, to the Knowledge of Seller, there are no circumstances that have
rendered such insurance unenforceable, void or voidable. None of Seller, any
Subsidiary Transferor, HoldCo or any of its Subsidiaries has received any
written notice in the past 12 months from the insurer under any Insurance
Policies disclaiming coverage, reserving rights with respect to a particular
claim or such Insurance Policy in general or canceling or materially amending
any such Insurance Policy. Each of HoldCo and each of its Subsidiaries’ assets
and properties are insured in amounts no less than as required by applicable
Law, applicable Permits or any Material Contract to which HoldCo or such
Subsidiary is a party or by which its assets or properties are bound.

 

2.17       Financial Model. The Financial Model has been prepared in good faith
based on reasonable assumptions as to the estimates set forth therein and is
consistent in all material respects with the provisions of the Material
Contracts.

 

2.18       Financial Statements; No Undisclosed Liabilities; No Material Adverse
Effect. The Financial Statements have been prepared in accordance with GAAP
applied on a consistent basis with prior periods, are correct and complete in
all material respects and present fairly in accordance with GAAP the assets,
liabilities, financial condition and results of operations of HoldCo as at their
respective dates for the periods covered by the respective Financial Statements.
None of HoldCo or any of its Subsidiaries has Indebtedness other than (i) as
disclosed in the Financial Statements or pursuant to the Material Contracts,
(ii) incurred since the date of the Financial Statements and disclosed on
Appendix D, (iii) incurred after the date hereof in accordance with this
Agreement, including Section 4.1(a), and (iv) interest and fees accrued on any
Indebtedness referred to in clause (i) after the date of the Financial
Statements. Except as set forth in the Financial Statements, neither HoldCo nor
any of its Subsidiaries has any liabilities that would be required to be
disclosed on a balance sheet prepared in accordance with GAAP, other than any
liabilities incurred in the ordinary course of business since the date of the
most recent balance sheet included in the Financial Statements and any
liabilities contained in the Material Contracts, other than liabilities
thereunder arising from contractual breach. Since

 

9 

 

the date of the most recent balance sheet included in the Financial Statements,
no Material Adverse Effect has occurred.

 

2.19       Personal Property. HoldCo or the Project Company has good and valid
title to (or a valid leasehold interest in) the Personal Property currently
owned or used by HoldCo or the Project Company in the operation of the Wind
Project (other than Personal Property that individually and in the aggregate are
immaterial to such operations), and such title or leasehold interests are free
and clear of Liens other than Permitted Liens. All Personal Property that is
material to the operation of the Wind Project is in good operating condition and
repair, subject to normal wear and maintenance, and is usable in the ordinary
course of business.

 

2.20       Employees. None of NewCo, HoldCo or any of its Subsidiaries has, or
has ever had, any employees.

 

2.21       Employee Benefits. None of NewCo, HoldCo or any of its Subsidiaries
has, or has ever had, any employee benefit plan (as such term is defined in
Section 3(3) of ERISA).

 

2.22       Labor Matters. None of NewCo, HoldCo or any of its Subsidiaries is a
party to any collective bargaining agreement with a labor union or organization
or any other Contract with any labor union or other employee representative of a
group of employees.

 

2.23       Intellectual Property. HoldCo or its Subsidiaries own, license or can
acquire on reasonable terms the Intellectual Property necessary to operate the
Wind Project. To the Knowledge of Seller, no Intellectual Property required to
operate the Wind Project infringes upon or otherwise violates any intellectual
property rights of any third party. There are no unresolved pending or, to the
Knowledge of Seller, threatened actions or claims that allege that HoldCo or any
of its Subsidiaries has infringed or otherwise violated any material
intellectual property rights of any third party. To the Knowledge of Seller, no
third party is infringing, misappropriating or otherwise violating rights in any
material respect any Intellectual Property of HoldCo or any of its Subsidiaries.

 

2.24       Affiliate Transactions. Except as disclosed on Appendix E, there are
no transactions, contracts or liabilities between or among (a) NewCo, HoldCo or
its Subsidiaries on the one hand, and (b) Seller, any of its Affiliates or, to
the Knowledge of Seller, any current representative of NewCo, HoldCo or its
Subsidiaries, Seller or its Affiliates, or any member of the immediate family of
any such representative, on the other hand.

 

2.25       NewCo. From and after its formation, NewCo shall not have any assets
or liabilities other than as related to its ownership of the HoldCo Transferred
Interests.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF Purchaser

 

Except as set forth in, or qualified by any matter set forth in, the Schedules
attached hereto, the Purchaser hereby represents and warrants to Seller as set
forth in this Article 3 as of (A) the date hereof and (B) if the Closing Date is
not the date of this Agreement, the Closing Date, in each case, unless otherwise
specified in the representations and warranties below, in which case the
representation and warranty is made as of such date. Whether or not a particular

 

10 

 

Section of this Article 3 refers to a specific, numbered Schedule, such Section
shall, to the extent applicable, be subject to the exceptions, qualifications,
and other matters set forth in the Schedules to the extent that the relevance of
such exceptions, qualifications or other matters is reasonably apparent on the
face thereof.

 

3.1       Organization and Status. The Purchaser (a) is duly formed, validly
existing and in good standing under the laws of the jurisdiction of its
formation as set forth in the preamble to this Agreement, (b) is duly qualified,
authorized to do business and in good standing in each other jurisdiction where
the character of its properties or the nature of its activities makes such
qualification necessary, and (c) has all requisite power and authority to own or
hold under lease the property it purports to own or hold under lease and to
carry on its business as now being conducted. The Purchaser has made available
to Seller complete and correct copies of the Organization Documents for the
Purchaser.

 

3.2       Power; Authority; Enforceability. The Purchaser has the legal capacity
and power to enter into and perform its obligations under this Agreement and has
been duly authorized, in accordance with its Organization Documents, to enter
into and perform its obligations under this Agreement. This Agreement has been
duly executed and delivered by the Purchaser and constitutes the legal valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization and similar laws affecting the
enforcement of creditors’ rights generally and subject to general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law.

 

3.3       No Violation. The execution, delivery and performance by the Purchaser
of its obligations under this Agreement, including without limitation the
purchase of the Acquired Interests from Seller or the Subsidiary Transferors, do
not, and will not, (a) violate any Governmental Rule to which the Purchaser is
subject or the Organization Documents of the Purchaser, or (b) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify or cancel or
require any notice under any agreement, contract, lease, license, instrument or
other arrangement to which the Purchaser is a party or by which the Purchaser is
bound.

 

3.4       No Litigation. The Purchaser is not a party to and has not received
written notice of any pending or, to the Knowledge of the Purchaser, threatened
litigation, action, suit, proceeding or governmental investigation against the
Purchaser, which, in either case, would reasonably be expected to materially
impair or delay the ability of the Purchaser to perform its obligations under
this Agreement or which seeks the issuance of an order restraining, enjoining,
altering or materially delaying the consummation of the transactions
contemplated by this Agreement.

 

3.5       Consents and Approvals. Except as set forth in Schedule 3.5, no
Consent of any Governmental Authority or any other Person, is required by or
with respect to the Purchaser in connection with the execution and delivery of
this Agreement by the Purchaser, or the consummation by the Purchaser of the
transaction contemplated hereby, except for any consents which if not obtained
would not reasonably be expected to materially impair or delay the ability of
the Purchaser to perform its obligations under this Agreement.

 

11 

 

3.6       Solvency. There are no bankruptcy, reorganization or arrangement
proceedings pending against, being contemplated by or, to the Knowledge of the
Purchaser, threatened against the Purchaser. The Purchaser (a) has not had a
receiver, receiver and manager, liquidator, sequestrator, trustee or other
officer with similar powers appointed over all or part of its business or
assets, and to the Knowledge of the Purchaser, no application therefor is
pending or threatened, (b) is not insolvent or presumed to be insolvent under
any Law and is able to pay its debts as and when they fall due, (c) has not made
a general assignment for the benefit of its creditors, and (d) has not taken any
action to approve any of the foregoing.

 

3.7       Compliance with Law. To the Knowledge of the Purchaser, there has been
no actual violation by the Purchaser of or failure of the Purchaser to comply
with any Governmental Rule that is applicable to it, or allegation by any
Governmental Authority of such a violation, that would reasonably be expected to
prevent or materially impair or delay the consummation of the transactions
contemplated by this Agreement.

 

3.8       Investment Intent. The Purchaser is acquiring the Acquired Interests
for its own account, for investment and with no view to the distribution thereof
in violation of the Securities Act or the securities laws of any state of the
United States or any other jurisdiction.

 

3.9       Accredited Investor. The Purchaser is an “accredited investor” within
the meaning of Rule 501(a)(1), (2), (3), (7) or (8) of the Securities Act, and
is able to bear the economic risk of losing its entire investment in the
Acquired Interests.

 

3.10       Broker’s Fee. The Purchaser has no liability or obligation for any
fees or commissions payable to any broker, finder or agent with respect to the
transactions contemplated by this Agreement.

 

ARTICLE 4
COVENANTS; OTHER OBLIGATIONS

 

4.1       Covenants Between Signing and Closing. If the Closing Date is not the
date of this Agreement, the provisions of this Section 4.1 shall apply during
the period from the date hereof to the earlier of the Closing Date and the
termination of this Agreement pursuant to Section 5.4:

 

(a)       Project Specific Pre-Closing Covenants of Seller. Seller shall use
commercially reasonable efforts to conduct the business, operations and affairs
of the Project Company only in the ordinary and normal course of business,
subject to the following provisions with respect to any proposed entry into any
Material Contract or any proposed amendment, termination or waiver (in whole or
in part) of any Material Contract (each such proposal, a “Material Contract
Change”):

 

(i)Seller shall give prior written notice to Purchaser of, and shall to the
extent practicable consult in good faith with Purchaser regarding, any Material
Contract Change that would reasonably be expected to materially and adversely
affect the Operating Period; and

 

12 

 

(ii)Seller may, but shall not be obligated to, seek by written notice the
approval of the Purchaser to any Material Contract Change. During the twenty
calendar-day period following delivery of any such notice, Seller shall provide
to the Purchaser promptly any information within Seller’s possession regarding
such Material Contract Change as the Purchaser reasonably requests. The
Purchaser shall, by the end of such twenty calendar-day period, notify Seller
whether it approves (acting reasonably) such Material Contract Change. If
Purchaser does not approve such Material Contract Change, Seller may (A) abstain
from proceeding with such Material Contract Change, (B) proceed with such
Material Contract Change (in which case the Purchaser retains its right to
assert a failure of a condition precedent to Closing, if applicable), or (C)
terminate this Agreement. If Purchaser fails to complete the Closing as a result
of a proposed Material Contract Change, then the Seller must proceed with such
Material Contract Change, or notify the Purchaser and provide the Purchaser with
the opportunity to complete the Closing.

 

(b)       Access, Information and Documents. Subject to the next sentence,
Seller will give to the Purchaser and to the Purchaser’s counsel, accountants
and other representatives reasonable access during normal business hours to all
material Books and Records and the Wind Project (subject to all applicable
safety and insurance requirements and any limitations on Seller’s rights to, or
right to provide others with, access) and will furnish to the Purchaser all such
documents and copies of documents and all information, including operational
reports, with respect to the affairs of HoldCo and its Subsidiaries, the Seller
Affiliates and the Wind Project as the Purchaser may reasonably request. If, by
reason of any confidentiality obligations imposed on Seller by any counterparty
to a Contract who deals at arm’s length with Seller, Seller is unable to comply
with the foregoing covenant, Seller and the Purchaser shall use commercially
reasonable efforts to obtain all necessary consents or waivers required to make
the disclosure (which, in the case of the Purchaser, may include the requirement
to enter into a reasonable confidentiality or non-disclosure agreement). The
Purchaser agrees to comply with any confidentiality obligations which would be
applicable to it under any such Contracts received from Seller hereunder.

 

(c)       Updating of Disclosure Schedules. Seller shall notify Purchaser in
writing of any material changes, additions, or events occurring after the date
of this Agreement which require a representation and warranty of Seller (other
than any representations or warranties in Sections 2.6, 2.7 and 2.11, which, for
clarity, may not be updated by Seller) to be supplemented with a new Schedule or
cause any material change in or addition to a Schedule promptly after Seller
becomes aware of the same by delivery of such new Schedule or appropriate
updates to any such Schedule (each, an “Updated Disclosure Schedule”) to
Purchaser. Each Updated Disclosure Schedule shall (i) expressly state that it is
being made pursuant to this Section 4.1(c), (ii) specify the representations and
warranties to which it applies and (iii) describe in reasonable detail the
changes, additions or events to which it relates. No Updated Disclosure Schedule
delivered pursuant to this Section 4.1(c) shall be deemed to cure any breach of
any representation or warranty made to the Purchaser unless the Purchaser
specifically agrees thereto in writing or,

 

13 

 

as provided in and subject to Article 5, consummates the Closing under this
Agreement after receipt of such written notification, nor shall any such Updated
Disclosure Schedule be considered to constitute or give rise to a waiver by
either of the Purchaser of any condition set forth in this Agreement, unless the
Purchaser specifically agrees thereto in writing or consummates the Closing
under this Agreement after receipt of such written notification.

 

(d)       Further Assurances. Each of the parties hereto shall use commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable to consummate the
transactions contemplated hereby as soon as practicable.

 

4.2       Other Covenants

 

(a)       Costs, Expenses. Except as may be specified elsewhere in this
Agreement, the Purchaser shall pay all costs and expenses, including legal fees
and the fees of any broker, environmental consultant, insurance consultant,
independent engineer, and title company retained by the Purchaser for its due
diligence and its negotiation, performance of and compliance with this
Agreement. Seller shall pay all costs and expenses (including in connection with
any reports, studies or other documents listed in Part II of Appendix D, unless
specifically noted in Part II of Appendix D), including legal fees and the fees
of any broker of Seller or its Affiliates, relating to or resulting from the
negotiation, performance of and compliance with this Agreement by Seller.

 

(b)       Public Announcement; Confidentiality. No party hereto shall make or
issue, or cause to be made or issued, any public announcement or written
statement concerning this Agreement or the transactions contemplated hereby
without the prior written consent of the other parties, except to the extent
required by law (including any disclosure which, in the reasonable judgment of
the disclosing party, is necessary or appropriate to comply with Governmental
Rules and standards governing disclosures to investors) or in accordance with
the rules, regulations and orders of any stock exchange. Seller shall not, and
shall cause its Affiliates and directors, officers, employees, agents,
consultants advisors and partners not to, disclose any confidential information
in or relating to this Agreement other than (i) to its Affiliates and its and
their directors, officers, employees, agents, consultants, advisors and
partners, provided in each case that such recipient is bound by reasonable
confidentiality obligations, (ii) as required by applicable law or regulation or
(iii) with the prior consent of Purchaser. Seller shall not use, and shall not
enable any third party to use, any confidential information in or relating to
this Agreement that constitutes material non-public information regarding
Purchaser in a manner that is prohibited by the U.S. securities laws.

 

(c)       Regulatory Approvals. Each party shall use its commercially reasonable
efforts to obtain all required regulatory approvals (including the required
Governmental Approvals set forth in Part VII of Appendix B) as promptly as
possible and, in any event, prior to the Closing Date. To that end, each of the
parties shall make, or cause to be made, all other filings and submissions, and
submit all other documentation and information that in the reasonable opinion of
the Purchaser is required or advisable, to obtain the regulatory approvals, and
will use its commercially reasonable efforts to satisfy all requests for
additional information and documentation received under or pursuant to those
filings, submissions and the applicable

 

14 

 

legislation and any orders or requests made by any Governmental Authority.
Notwithstanding any other provision of this Agreement, the Purchaser will not be
required to (i) propose or agree to accept any undertaking or condition, enter
into any consent agreement, make any divestiture or accept any operational
restriction or other behavioral remedy, (ii) take any action that, in the
reasonable judgment of the Purchaser, could be expected to limit the right of
the Purchaser to own or operate all or any portion of the business or assets of
HoldCo or any of its Subsidiaries, or of the Purchaser or any of its Affiliates,
or to conduct their respective affairs in a manner consistent with how they each
conduct their affairs as of the date of this Agreement, or (iii) contest or
defend any judicial or administrative proceeding brought by any Governmental
Authority seeking to prohibit, prevent, restrict or unwind the consummation of
all or a part of the transaction contemplated herein.

 

(d)       Consents. Except in respect of regulatory approvals, which shall be
governed by Section 4.2(c), as promptly as possible and, in any event, prior to
the Closing Date, Seller shall use commercially reasonable efforts to (i) make
or cause to be made all filings required by Law to be made by it in order to
consummate the transaction contemplated hereby; and (ii) seek and obtain all
Consents required pursuant to Section 2.5.

 

(e)       Other Obligations of Seller and Purchaser. The parties mutually
covenant as follows:

 

(i)to use all reasonable efforts in good faith to obtain promptly the
satisfaction of the conditions to Closing of the transactions contemplated
herein;

 

(ii)to furnish to the other parties and to the other parties’ counsel all such
information as may be reasonably required in order to effectuate the foregoing
actions, including draft regulatory filings and submissions, provided that such
information may be redacted to render illegible any commercially sensitive
portions thereof, and in such event the parties will meet in good faith to agree
on protective measures to allow disclosure of such redacted information to
counsel in a manner that affords the maximum protection to such commercially
sensitive information as is reasonable in the circumstances; and

 

(iii)to advise the other parties promptly if any party determines that any
condition precedent to its obligations hereunder will not be satisfied in a
timely manner.

 

4.3       Tax Covenants.

 

(a)       Seller and Purchaser shall cause HoldCo to have an election under
Section 754 of the Code and any corresponding election for U.S. state or local
tax purposes (collectively, a “754 Election”) (to the extent any such election
has not been made by HoldCo) in effect for the taxable year of HoldCo in which
the Closing takes place. Seller and Purchaser shall cause each direct and
indirect Subsidiary of HoldCo or the Project Company that is classified as a

 

15 

 

partnership for U.S. federal tax purposes to have a 754 Election (to the extent
such election has not been made by the relevant Subsidiary of HoldCo or the
Project Company) in effect for the taxable year of such Subsidiary in which the
Closing takes place.

 

(b)       Seller and Purchaser agrees that Seller or an Affiliate of Seller
shall be the “tax matters partner” of NewCo (pursuant to Section 6231(a)(7) of
the Code) or the “partnership representative” of NewCo (as defined in Section
6223(a) of the Code, as in effect for taxable years beginning after December 31,
2017, and the Treasury Regulations thereunder) for the taxable years that
includes the Closing Date and for each taxable year thereafter.

 

4.4       Governance Documents. From the date of this Agreement until the
Closing Date, the Purchaser and the Seller shall negotiate in good faith a
definitive limited liability company agreement to govern the affairs of NewCo
(the “NewCo LLC Agreement”), which shall reflect the material terms of (i) the
amended and restated limited partnership agreement entered into between Seller,
Vertuous Energy Canada Inc. and Meikle Wind Energy Corp., as general partner, of
Meikle Wind Energy Limited Partnership and (ii) the unanimous shareholder
agreement entered into between Seller, Vertuous Energy Canada Inc. and Meikle
Wind Energy Corp., in each case subject to any changes thereto to reflect the
different jurisdiction and entity form.

 

ARTICLE 5
CONDITIONS TO CLOSING; TERMINATION

 

5.1       Conditions Precedent to Each Party’s Obligations to Close. The
obligations of the parties to proceed with the Closing under this Agreement are
subject to the fulfillment prior to or at Closing of the following conditions
(any one or more of which may be waived in whole or in part by all parties in
their sole discretion):

 

(a)       No Violations. The consummation of the transactions contemplated
hereby shall not violate any applicable Governmental Rule.

 

(b)       No Adverse Proceeding. No order of any court or administrative agency
shall be in effect which restrains or prohibits the transactions contemplated
hereby, and there shall not have been threatened, nor shall there be pending,
any action or proceeding by or before any court or Governmental Authority
challenging any of the transactions contemplated by this Agreement or seeking
monetary relief by reason of the consummation of such transactions.

 

(c)       No Termination. This Agreement shall not have been terminated pursuant
to Section 5.4.

 

(d)       Other Conditions Precedent to Closing to Each Party’s Obligations. The
conditions precedent, if any, set forth on Appendix B-3 shall have been
satisfied (any one or more of which may be waived in whole or in part by all
parties in their sole discretion).

 

16 

 

5.2       Conditions Precedent to Obligations of Purchaser to Close. The
obligations of the Purchaser to proceed with the Closing under this Agreement
with respect to the purchase of the Acquired Interests are subject to the
fulfillment prior to or at Closing of the following conditions (any one or more
of which may be waived in whole or in part by the Purchaser in its sole
discretion):

 

(a)       Representations and Warranties. The representations and warranties of
Seller set forth in Sections 2.1 to 2.7 (inclusive) and 2.11 shall be true and
correct as of the Closing Date as if made at and as of such date. All other
representations and warranties of Seller set forth in Article 2 shall be true
and correct at and as of the Closing Date as if made at and as of such date
(other than any representations or warranties that are qualified by materiality,
including by reference to Material Adverse Effect, which shall be true in all
respects) as though such representations and warranties were made on and as of
the Closing Date, except to the extent that (i) such representations and
warranties expressly relate to an earlier date, in which case as of such earlier
date and (ii) the failure of such representations and warranties to be true and
correct, taken in the aggregate, would not have a Material Adverse Effect.

 

(b)       Performance and Compliance. Seller shall have performed, in all
material respects, all of the covenants and complied with all of the provisions
required by this Agreement to be performed or complied with by it on or before
the Closing.

 

(c)       Consents. All necessary Consents shall have been obtained, including
those set forth in Schedules 2.5 and 3.5.

 

(d)       Certificate of Seller. The Purchaser shall have received a certificate
of Seller dated the date of the Closing confirming the matters set forth in
Sections 5.2(a) and (b) in a form reasonably acceptable to the Purchaser.

 

(e)       Good Standing Certificate. The Purchaser shall have received a good
standing certificate of Seller, each Subsidiary Transferor, HoldCo and each of
its Subsidiaries, in each case issued by the secretary of state of the state of
its formation.

 

(f)       Satisfactory Instruments. All instruments and documents reasonably
required on the part of Seller to effectuate and consummate the transactions
contemplated hereby shall be delivered to the Purchaser and shall be in form and
substance reasonably satisfactory to the Purchaser.

 

(g)       Material Contracts. Absence of any amendment to, entry into,
termination or waiver (in whole or in part) of any Material Contract, except any
such amendment, termination or waiver that has been approved by the Purchaser,
that would reasonably be expected to materially and adversely affect the
Operating Period.

 

17 

 

5.3       Conditions Precedent to the Obligations of Seller to Close. Subject to
Section 5.5, the obligations of Seller to proceed with the Closing hereunder
with respect to Seller’s sale of the Acquired Interests are subject to the
fulfillment prior to or at Closing of the following conditions (any one or more
of which may be waived in whole or in part by Seller in its sole discretion):

 

(a)       Purchase Price. The Purchaser shall have transferred in immediately
available funds the Purchase Price pursuant to, in accordance with and into the
account or accounts designated in, Part I of Appendix B.

 

(b)       Representations and Warranties. The representations and warranties set
forth in Article 3 shall be true and correct at and as of the Closing Date as if
made at and as of such date (other than any representations or warranties that
are made as of a specific date, which shall be true and correct as of such
date).

 

(c)       Performance and Compliance. The Purchaser shall have performed all of
the covenants and complied, in all material respects, with all the provisions
required by this Agreement to be performed or complied with by it on or before
the Closing.

 

(d)       Certificate of Purchaser. Seller shall have received a certificate of
the Purchaser dated the date of the Closing confirming the matters set forth in
Sections 5.3(b) and (c) in a form reasonably acceptable to Seller.

 

(e)       Satisfactory Instruments. All instruments and documents required on
the part of the Purchaser to effectuate and consummate the transactions
contemplated hereby shall be delivered to Seller and shall be in form and
substance reasonably satisfactory to Seller.

 

(f)       Other Conditions Precedent to Seller’s Obligation to Close. The
conditions precedent, if any, set forth in Appendix B-5 shall have been
satisfied or waived in whole or in part by Seller in Seller’s sole discretion.

 

5.4       Termination. If the Closing Date is not the date of this Agreement,
the following termination provisions shall be applicable:

 

(a)       By the Parties. This Agreement may be terminated at any time by mutual
written consent of Purchaser and Seller.

 

(b)       By Either Party. This Agreement may be terminated at any time prior to
the Closing by either Seller or the Purchaser, if (i) a Government Approval
required to be obtained as set forth on Part VII of Appendix B shall have been
denied and all appeals of such denial have been taken and have been
unsuccessful, (ii) one or more courts of competent jurisdiction in the United
States, or any state or any other applicable jurisdiction has issued an order
permanently restraining, enjoining, or otherwise prohibiting the Closing, and
such order has become final and non-appealable, or (iii) the Closing has not
occurred by the Outside Closing Date, but if such failure to close by the
Outside Closing Date is due to any breach of this Agreement by any party, such
party shall not have any right to terminate this Agreement pursuant to this
clause (iii).

 

18 

 

(c)       Other Termination Rights. This Agreement may be terminated at any time
prior to the Closing by the applicable party if and to the extent permitted in
Part V of Appendix B.

 

(d)       Termination Procedure. In the event of termination of this Agreement
by any or all parties pursuant to this Section 5.4, written notice thereof will
forthwith be given by the terminating party to the other parties and this
Agreement will terminate and the transactions contemplated hereby will be
abandoned, without further action by any party. If this Agreement is terminated
as permitted by this Section 5.4, such termination shall be without liability of
any party (or any stockholder, shareholder, director, officer, employee, agent,
consultant or representative of such party) to the other parties to this
Agreement; provided that (i) the foregoing will not relieve any party for any
liability for willful and intentional material breaches of its obligations
hereunder occurring prior to such termination and (ii) except as specifically
set forth herein, nothing in this Agreement shall derogate from the provisions
of the Purchase Rights Agreements, which agreements shall remain in full force
and effect after termination of this Agreement.

 

5.5       Closing Notice. Upon the satisfaction of the conditions set forth in
Sections 5.1 and 5.2, Seller shall deliver a notice to Purchaser scheduling the
date of the Closing (a “Closing Notice”), which shall be at least ten (10)
Business Days after the date of delivery of the Closing Notice.

 

ARTICLE 6
REMEDIES FOR BREACHES OF THIS AGREEMENT

 

6.1       Indemnification.

 

(a)       By Seller. Subject to the limitations set forth in this Article 6 and
Section 7.15, from and after the Closing, Seller agrees to indemnify and hold
harmless the Purchaser and its Affiliates together with their respective
directors, officers, managers, employees and agents (each a “Purchaser
Indemnified Party”) from and against any and all Losses that any Purchaser
Indemnified Party incurs by reason of or in connection with any of the following
circumstances:

 

(i)any breach by Seller of any representation or warranty made by it in Article
2 (subject to any Updated Disclosure Schedules delivered pursuant to Section
4.1(c) that are deemed to cure a breach of any representation or warranty in
accordance with the last sentence of Section 4.1(c)) or any breach or violation
of any covenant, agreement or obligation of Seller contained herein; and

 

(ii)as set forth in Part VI of Appendix B.

 

(b)       By Purchaser. Subject to the limitations set forth in this Article 6
and Section 7.15, from and after the Closing, the Purchaser agrees to indemnify
and hold harmless Seller and Seller’s Affiliates together with their respective
directors, officers, managers, employees and agents (each a “Seller Indemnified
Party”) from and against any and all Losses

 



19 

 

 

that any Seller Indemnified Party incurs by reason of or in connection with any
of the following circumstances:

 

(i)any breach by the Purchaser of any representation or warranty made by it in
Article 3 or any breach or violation of any covenant, agreement or obligation of
the Purchaser contained herein; and

 

(ii)as set forth in Part VI of Appendix B.

 

6.2       Limitations on Seller’s or Purchaser’s Indemnification.

 

(a)       Minimum Limit on Claims. A party required to provide indemnification
under this Article 6 (an “Indemnifying Party”) shall not be liable under this
Article 6 to an Indemnified Party for any Claim for breach of any representation
or warranty unless and until the aggregate amount of all Claims for which it
would, in the absence of this provision, be liable exceeds the Basket Amount,
and in such event the Indemnified Party will be liable for the amount of all
Claims, including the Basket Amount; provided that the foregoing limitation
shall not apply in the case of actual fraud or willful misrepresentation by the
Indemnifying Party.

 

(b)       Maximum Limit on Claims.

 

(i)Limitation on Seller’s Liability. Seller’s maximum aggregate liability for
Claims for breaches of representations and warranties under this Agreement is
limited to Seller’s Maximum Liability set forth in Part VI of Appendix B;
provided that the Seller’s Maximum Liability will not apply to any Claim based
on (A) actual fraud or willful misrepresentation or (B) any breach of the
representations and warranties set forth in Sections 2.1, 2.2, 2.3, 2.5, 2.6,
2.9, 2.11 and 2.18 (solely with respect to the Indebtedness of HoldCo and its
Subsidiaries).

 

(ii)Limitation on Purchaser’s Liability. The Purchaser’s maximum aggregate
liability for Claims for breaches of representations and warranties under this
Agreement is limited to the Purchaser’s Maximum Liability set forth in Part VI
of Appendix B; provided that the Purchaser’s Maximum Liability will not apply to
any Claim based on (A) actual fraud or willful misrepresentation or (B) any
breach of the representations and warranties set forth in Sections 3.1, 3.2,
3.3, 3.5 and 3.10.

 

(c)       Time Limit for Claims. No Indemnified Party may make a Claim for
indemnification under Section 6.1 in respect of any Claim unless notice in
writing of the Claim, incorporating a statement setting out in reasonable detail
the grounds on which the Claim is based, has been given by the Indemnified Party
prior to the expiration of the applicable Survival Period as set forth in Part
VI of Appendix B.

 



20 

 

 

6.3       Reimbursements; Refunds.

 

(a)       Right of Reimbursement. The amount of Losses payable under Section 6.1
by an Indemnifying Party shall be net of any amounts recovered by the
Indemnified Party under applicable insurance policies or from any other Person
responsible therefor. If the Indemnified Party receives any amounts under
applicable insurance policies, or from any other Person responsible for any
Losses subsequent to an indemnification payment by the Indemnifying Party and
such amounts would result in a duplicative recovery, then such Indemnified Party
shall promptly reimburse the Indemnifying Party for any payment made or expense
incurred by such Indemnifying Party in connection with providing such
indemnification payment up to the amount received by the Indemnified Party, net
of any expenses incurred by such Indemnified Party in collecting such amount.

 

(b)       Other Refund Obligations. In addition to the obligations set forth in
Section 6.3(a), the applicable Indemnified Party shall be obligated to reimburse
or refund to the Indemnifying Party for payments made by it to such Indemnified
Party under this Article 6 as set forth in Part VI of Appendix B.

 

6.4       Right to Control Proceedings for Third Party Claims.

 

(a)       If a third party shall notify any party with respect to any matter
that may give rise to a Claim (a “Third Party Claim”), the Indemnified Party
must give notice to the Indemnifying Party of the Third Party Claim (a “Third
Party Claim Notice”) within twenty (20) Business Days after it becomes aware of
the existence of the Third Party Claim and that it may constitute a Third Party
Claim. The Indemnified Party’s failure to give a Third Party Claim Notice in
compliance with this Section 6.4(a) of any Third Party Claim which may give rise
to a right of indemnification hereunder shall not relieve the Indemnifying Party
of any liability which it may have to the Indemnified Party unless, and solely
to the extent that, the failure to give such notice materially and adversely
prejudiced the Indemnifying Party.

 

(b)       The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume control of the defense
of any Third Party Claim with the Indemnifying Party’s own counsel, in each case
at the Indemnifying Party’s own cost and expense (provided that prior to
assuming control of such defense, the Indemnifying Party must acknowledge its
indemnity obligations under this Article 6), and the Indemnified Party shall
cooperate in good faith in such defense. The Indemnified Party shall have the
right, at its own cost and expense, to participate in the defense of any Third
Party Claim with separate counsel selected by it, subject to the Indemnifying
Party’s right to control the defense thereof; provided that in such event the
Indemnifying Party shall pay the fees and expenses of such separate counsel (i)
incurred by the Indemnified Party prior to the date the Indemnifying Party
assumes control of the defense of the Third Party Claim, (ii) if such Third
Party Claim would reasonably be expected to be materially detrimental to the
business, reputation or future prospects of any Indemnified Party or (iii) if
representation of both the Indemnifying Party and the Indemnified Party by the
same counsel would create a conflict of interest. If the Indemnifying Party (i)
fails to promptly notify the Indemnified Party in writing of its election to
defend or fails to acknowledge its indemnity obligations under this Article 6 as
provided in this Agreement, (ii) elects not to defend (or compromise at its sole
cost and expense) such Third

 



21 

 

 

Party Claim, (iii) has elected to defend such Third Party Claim but fails to
promptly and diligently pursue the defense such Third Party Claim, (iv)
otherwise breaches any of its obligations under this Article 6 or (v) as set
forth on Schedule 6.4(b) hereto, or if the Third Party Claim is reasonably
expected by the Indemnified Party to result in a payment obligation on the
Indemnified Party in an amount that exceeds the maximum indemnification then
available to the Indemnified Party pursuant to this Article 6, then the
Indemnifying Party shall not be entitled to assume or maintain control of the
defense of such Third Party Claim and the Indemnified Party may (by written
notice to the Indemnifying Party) assume control of such defense (in which case
the Indemnifying Party shall pay the fees and expenses of counsel retained by
the Indemnified Party) and/or compromise such Third Party Claim and seek
indemnification for any and all Losses based upon, arising from or relating to
such Third Party Claim. The parties shall cooperate with each other in all
reasonable respects in connection with the defense of any Third Party Claim.

 

(c)       Notwithstanding any other provision of this Agreement, the
Indemnifying Party shall not enter into any settlement of any Third Party Claim
without the prior written consent of the Indemnified Party (which consent shall
not be unreasonably withheld or delayed), except as provided in this Section
6.4(c). If a firm offer is made to settle a Third Party Claim that (i) does not
(A) result in any liability or create any financial or other obligation on the
part of the Indemnified Party and (B) result in the loss of any right or benefit
on the part of any Indemnified Party, (ii) does not impose injunctive or other
equitable relief against any Indemnified Party, and (iii) provides, in customary
form, for the unconditional release of each Indemnified Party from all
liabilities and obligations in connection with such Third Party Claim, and the
Indemnifying Party desires to accept and agree to such firm offer, then the
Indemnifying Party shall give written notice to that effect to the Indemnified
Party. If the Indemnified Party fails to consent to such firm offer within
twenty (20) days after its receipt of such notice, the Indemnified Party may
continue to contest or defend such Third Party Claim and in such event, the
maximum liability of the Indemnifying Party as to such Third Party Claim shall
not exceed the amount of such settlement offer. If the Indemnified Party fails
to consent to such firm offer within such twenty (20) day period and also fails
to assume defense of such Third Party Claim, the Indemnifying Party may settle
the Third Party Claim upon the terms set forth in such firm offer to settle such
Third Party Claim. If the Indemnified Party has assumed the defense pursuant to
Section 6.4(b), it may settle the Third Party Claim; provided that if the
settlement is made without the prior written consent of the Indemnifying Party
(which consent shall not be unreasonably withheld or delayed), the Indemnifying
Party shall have no indemnity obligation pursuant to this Article 6 with respect
to such Third Party Claim.

 

6.5       Mitigation; Treatment of Indemnification.

 

(a)       The Indemnified Party shall use commercially reasonable efforts to
mitigate all Losses relating to a Claim for which indemnification is sought
under this Article 6.

 

(b)       All indemnification payments under this Article 6 shall be deemed
adjustments to the Purchase Price.

 

6.6       Exclusive Remedy. Seller and Purchaser acknowledge and agree that,
should the Closing occur, and excluding liability for actual fraud or willful
misrepresentation, the foregoing

 

22 

 

indemnification provisions of this Article 6 and the provisions of Section 7.16
shall be the sole and exclusive remedy of Seller and Purchaser with respect to
any misrepresentation, breach of warranty, covenant or other agreement (other
than any Purchase Price Adjustment set forth in Part I of Appendix B) or other
claim arising out of this Agreement or the transactions contemplated hereby.
Without limiting the generality of the foregoing, effective as of the Closing
each of the Purchaser and Seller covenants to the other party that in respect of
any matters under or contemplated in this Agreement, it will not make any Claim
whatsoever against any Affiliate of the other party or the directors, officers,
managers, shareholders, member, controlling persons, employees and agents of any
of the foregoing, in each case in their capacities as such, and its rights in
respect of any such Claim for breach of any provision of this Agreement are
limited solely to such rights as it may have against Seller or Purchaser, as the
case may be, under this Agreement.

 

ARTICLE 7
MISCELLANEOUS

 

7.1       Entire Agreement. This Agreement and the Schedules and Appendices
hereto, each of which is hereby incorporated herein, set forth all of the
promises, covenants, agreements, conditions, undertakings, representations and
warranties between the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous agreements and understandings,
inducements or conditions, express or implied, oral or written.

 

7.2       Notices. All notices, requests, demands and other communications
hereunder shall be in writing (including facsimile transmission and electronic
mail (“email”) transmission and shall be deemed to have been duly given if
personally delivered, telefaxed (with confirmation of transmission), e-mailed
(so long as confirmation of receipt is requested and received) or, if mailed,
when mailed by United States first-class or Canadian Lettermail or Letter-post
(as the case may be), certified or registered mail, postage prepaid, or by any
international or national overnight delivery service, to the other party at the
addresses as set forth in Part VII of Appendix B (or at such other address as
shall be given in writing by any party to the other). All such notices,
requests, demands and other communications shall be deemed received on the date
of receipt by the recipient thereof if received prior to 5 p.m. in the place of
receipt and such day is a Business Day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.

 

7.3       Successors and Assigns.

 

(a)       No party shall assign this Agreement or any of its rights or
obligations herein without the prior written consent of the other parties, in
their sole discretion, except as provided herein and except that any party may
assign this Agreement or any of its rights or obligations herein to an Affiliate
of such party but the assigning party shall continue to be liable for all of its
obligations hereunder following any such assignment. Subject to the foregoing,
this Agreement, and all rights and powers granted hereby, will bind and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

 



23 

 

 

(b)       Notwithstanding Section 7.3(a), each of Seller and the Purchaser may
assign this Agreement without the consent of the other parties as specified in
Part VII of Appendix B.

 

7.4       Tax Treatment. Each of the parties acknowledges that, absent a change
in Law, it shall not treat the transactions contemplated by this Agreement as
causing any portion of the assets held by the Project Company or its
Subsidiaries to be treated as “tax-exempt use property” within the meaning of
Section 168(h) of the Code.

 

7.5       Jurisdiction; Service of Process; Waiver of Jury Trial.

 

(a)       EACH OF THE PARTIES HERETO WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
SUIT, ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

(b)       Any and all claims, counterclaims, demands, causes of action,
disputes, controversies, and other matters in question arising out of or
relating to this Agreement, or the alleged breach hereof, or in any way relating
to the subject matter of this Agreement or the relationship between the parties
created by this Agreement (hereafter, a “Dispute”), except for any claims for
specific performance as set forth in Section 7.16, shall be finally resolved by
binding arbitration administered by the American Arbitration Association (“AAA”)
under the AAA Commercial Arbitration Rules, including the Procedures for Large,
Complex Commercial Disputes (the “Rules”) then in force to the extent such Rules
are not inconsistent with the provisions of this Agreement. The party or parties
commencing arbitration shall deliver to the other party or parties a written
notice of intent to arbitrate (a “Demand”) in accordance with Rule R-4. The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. §§1 et
seq.

 

(i)Selection of Arbitrators. Disputes shall be resolved by a panel of three
independent and impartial arbitrators, (the “Arbitrators”). The party or parties
initiating the arbitration shall appoint an arbitrator in its or their Demand;
the responding party or parties shall appoint an arbitrator in its or their
answering statement, which is due thirty (30) days after receipt of the Demand.
If any party fails or refuses to timely nominate an arbitrator within the time
permitted, such arbitrator shall be appointed by the AAA from individuals with
significant experience in renewable energy projects from its Large, Complex
Commercial Case Panel. Within thirty (30) days of the appointment of the second
arbitrator, the two party-appointed arbitrators shall appoint the third
arbitrator, who shall act as the chair of the arbitration panel. If the two
party-appointed arbitrators fail or refuse to appoint the third arbitrator
within such thirty (30)-day period, the third arbitrator shall be appointed by
the AAA from individuals with significant experience in renewable energy
projects from its Large, Complex Commercial Case Panel in accordance with Rule
R-12. The Arbitrators, acting by majority vote, shall resolve all Disputes.

 



24 

 

 

(ii)Confidentiality. To the fullest extent permitted by law, the arbitration
proceedings and award shall be maintained in confidence by the parties.

 

(iii)Place of Arbitration. The place of arbitration shall be New York, New York.
Any action in connection therewith shall be brought in the United States
District Court for the Southern District of New York or, if that court does not
have jurisdiction, any New York state court in New York County. Each party
consents to the exclusive jurisdiction of such courts in any such suit, action
or proceeding, and irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the laying of the venue of
any such suit, action or proceeding in any such court or that any such suit,
action or proceeding which is brought in any such court has been brought in an
inconvenient forum. Each party further agrees to accept service of process out
of any of the before mentioned courts in any such dispute by registered or
certified mail addressed to the party at the address set forth in Part VII of
Appendix B.

 

(iv)Conduct of the Arbitration. The arbitration shall be conducted in accordance
with the Rules and in a manner that effectuates the parties’ intent that
Disputes be resolved expeditiously and with minimal expense. The Arbitrators
shall endeavor to commence the arbitration hearing within one hundred and eighty
(180) days of the third arbitrator’s appointment.

 

(v)Interim Relief. Any party may apply to the Arbitrators seeking injunctive
relief until the arbitration award is rendered or the controversy is otherwise
resolved. Any party also may, without waiving any remedy under this Agreement,
seek from any court having jurisdiction any interim or provisional relief that
is necessary to protect the rights or property of that party, pending the
establishment of the arbitral tribunal (or pending the Arbitrators’
determination of the merits of the controversy).

 

(vi)Discovery. The Arbitrators, upon a showing of good cause, may require and
facilitate such limited discovery as it shall determine is appropriate in the
circumstances, taking into account the needs of the parties, the burden on the
parties, and the desirability of making discovery limited, expeditious, and
cost-effective. The Arbitrators shall issue orders to protect the
confidentiality of proprietary information, trade secrets and other sensitive
information disclosed in discovery.

 

(vii)Arbitration Award. The Arbitrators shall endeavor to issue a reasoned,
written award within thirty (30) days of the conclusion

 

25 

 

of the arbitration hearing. The Arbitrators shall have the authority to assess
some or all of the costs and expenses of the arbitration proceeding (including
the Arbitrators’ fees and expenses) against any party. The Arbitrators shall
also have the authority to award attorneys’ fees and expenses to the prevailing
party or parties. In assessing the costs and expenses of the arbitration and/or
awarding attorneys’ fee and expenses, the Arbitrators shall consider the
relative extent to which each party has prevailed on the disputed issues and the
relative importance of those issues. The limitations of Section 7.15 shall apply
to any award by the Arbitrators.

 

7.6       Headings; Construction; and Interpretation. The headings preceding the
text of the sections and subsections hereof are inserted solely for convenience
of reference and shall not constitute a part of this Agreement, nor shall they
affect its meaning, construction or effect. Except as otherwise expressly
provided, the rules of construction set forth in Appendix A-2 shall apply to
this Agreement. The parties agree that any rule of law or any legal decision
that would require interpretation of any claimed ambiguities in this Agreement
against the party that drafted it has no application and is expressly waived.

 

7.7       Further Assurances. Each party shall cooperate and take such action as
may be reasonably requested by the other party in order to carry out the
provisions and purposes of this Agreement and the transactions contemplated
hereby.

 

7.8       Amendment and Waiver. The parties may by mutual agreement amend this
Agreement in any respect, and any party, as to such party, may (a) extend the
time for the performance of any of the obligations of any other party, (b) waive
any inaccuracies in representations by any other party, (c) waive compliance by
any other party with any of the agreements contained herein and performance of
any obligations by such other party, and (d) waive the fulfillment of any
condition that is precedent to the performance by such party of any of its
obligations under this Agreement. To be effective, any such amendment or waiver
must be in writing and be signed by the party against whom enforcement of the
same is sought.

 

7.9       No Other Beneficiaries. This Agreement is being made and entered into
solely for the benefit of Purchaser and Seller, and neither Purchaser nor Seller
intends hereby to create any rights in favor of any other Person as a third
party beneficiary of this Agreement or otherwise.

 

7.10       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the jurisdiction specified in Part VII of Appendix
B.

 

7.11       Schedules. References to a Schedule shall include any disclosure
expressly set forth on the face of any other Schedule even if not specifically
cross-referenced to such other Schedule to the extent that the relevance of such
matter is reasonably apparent on the face thereof. The fact that any item of
information is contained in a disclosure schedule shall not be construed as an
admission of liability under any Governmental Rule, or to mean that such
information is material. Such information shall not be used as the basis for
interpreting the term “material”, “materially” or any similar qualification in
this Agreement.

 



26 

 

 

7.12       Limitation of Representations and Warranties. The Purchaser
acknowledges that except as expressly provided in Article 2 of this Agreement,
Seller has not made, and Seller hereby expressly disclaims and negates, and the
Purchaser hereby expressly waives, any other representation or warranty,
express, implied, at Law or otherwise relating to the Acquired Interests, Seller
or Seller Affiliates, the Project Company, the Wind Project or this Agreement.

 

7.13       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but which together
shall constitute one and the same instrument. A facsimile or electronically
imaged version of this Agreement may be executed by one or more parties hereto
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or “PDF” electronic mail pursuant to which the signature of
or on behalf of such party can be seen, and such execution and delivery shall be
considered valid, binding and effective for all purposes.

 

7.14       Severability. If any provision of this Agreement or any other
agreement entered into pursuant hereto is contrary to, prohibited by or deemed
invalid under applicable law or regulation, such provision shall be inapplicable
and deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 

7.15       Limit on Damages. Each party hereto acknowledges and agrees that
neither party shall be liable to the other party for any punitive damages
(except to the extent paid to a third party in respect of a Third Party Claim)
or damages that were not reasonably foreseeable.

 

7.16       Specific Performance. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any court of
competent jurisdiction, in addition to any other remedy to which they are
entitled at law or in equity.

 

[SIGNATURE PAGE FOLLOWS]

 

27 

 

IN WITNESS WHEREOF, the parties hereto have executed this Purchase and Sale
Agreement as of the day and year first above written.

 

 

PATTERN ENERGY GROUP INC.

 

By: /s/ Esben Pedersen
Its:   Esben Pedersen



Chief Investment Officer

 

 

 

 

 

 

[Signature Page to Panhandle 2 Purchase and Sale Agreement]







 



 



 

 



VERTUOUS ENERGY LLC

 

By: /s/ Guthrie Stewart
Its:  Guthrie Stewart 

Vice-President

 

By: /s/ Patrick Samson 

Its:  Patrick Samson 

Vice President

 



 

 

 

 

 

 

[Signature Page to Panhandle 2 Purchase and Sale Agreement]

  





 



 

APPENDIX A-1: GENERAL DEFINITIONS
(as applicable and to the extent used in the final Agreement)

 

“AAA” shall have the meaning set forth in Section 7.5(b).

 

“Acquired Interests” shall have the meaning set forth in the recitals, as more
fully described in Part I of Appendix C.

 

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with the Person specified, or who holds or beneficially
owns 50% or more of the equity interest in the Person specified or 50% or more
of any class of voting securities of the Person specified; provided that
notwithstanding the foregoing (a) Purchaser and their respective Subsidiaries
shall not be deemed to be Affiliates of Seller and (b) Seller and its Affiliates
(other than Purchaser and their respective Subsidiaries) shall not be deemed to
be Affiliates of the Purchaser.

 

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

 

“Arbitrators” shall have the meaning set forth in Section 7.5(b).

 

“B Member 2” shall have the meaning set forth in Part I of Appendix C.

 

“Basket Amount” shall have the meaning set forth in Part VI of Appendix B.

 

“Books and Records” means books, Tax Returns, contracts, commitments, and
records of a Person.

 

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which banks are authorized to be closed in New York, New York or Montreal,
Québec.

 

“Claim” means a claim by an Indemnified Party for indemnification pursuant to
Section 6.1.

 

“Closing” shall have the meaning set forth in Section 1.4.

 

“Closing Date” shall mean the date a Closing occurs.

 

“Closing Notice” shall have the meaning set forth in Section 5.5.

 

“Code” shall mean the United States Internal Revenue Code of 1986, as amended.

 

“Consent” means any consent, approval, order or Permit of or from, or
registration, declaration or filing with or exemption by any Person, including a
Governmental Authority.

 

“Contract” means any agreement, lease, license, obligation, plan, arrangement,
purchase order, commitment, evidence of indebtedness, mortgage, indenture,
security agreement or other contract (whether written or oral) entered into by a
Person or by which a Person or any of its assets are bound.

 

“Demand” shall have the meaning set forth in Section 7.5(b).

 

 App. A-1-1

 

“Dispute” shall have the meaning set forth in Section 7.5(b).

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Environmental Claim” means any suit, action, demand, directive, claim, Lien,
written notice of noncompliance or violation, allegation of liability or
potential liability, or proceeding made or brought by any Person in each case
(a) alleging any liability under or violation of or noncompliance with any
applicable Environmental Law, (b) with respect to the release of or exposure to
Hazardous Substances, or (c) with respect to noise pollution or visual impacts,
including shadow flicker.

 

“Environmental Law” means any Law pertaining to the environment, natural
resources, human health and safety in connection with exposure to Hazardous
Substances, and physical and biological natural resources, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (42 U.S.C. § 9601 et seq.), and the Superfund Amendments and
Reauthorization Act of 1986, the Emergency Planning and Community Right to Know
Act (42 U.S.C. §§ 11001 et seq.), the Resource Conservation and Recovery Act of
1976 (42 U.S.C. §§ 6901 et seq.), and the Hazardous and Solid Waste Amendments
Act of 1984, the Clean Air Act (42 U.S.C. §§ 7401 et seq.), the Federal Water
Pollution Control Act (also known as the Clean Water Act) (33 U.S.C. §§ 1251 et
seq.), the Toxic Substances Control Act (15 U.S.C. §§ 2601 et seq.), the Safe
Drinking Water Act (42 U.S.C. §§ 300f et seq.), the Endangered Species Act (16
U.S.C. §§ 1531 et seq.), the Migratory Bird Treaty Act (16 U.S.C. §§ 703 et
seq.), the Bald and Golden Eagle Protection Act (16 U.S.C. §§ 668 et seq.), the
Oil Pollution Act of 1990 (33 U.S.C. §§ 2701 et seq.), the Hazardous Materials
Transportation Act (49 U.S.C. §§ 1801 et seq.), and any similar or analogous
state, local and municipal Laws, in effect as of the date hereof or the Closing
Date, as applicable.

 

“ERISA” means the Employment Retirement Income Security Act of 1974, as amended.

 

“Expected Closing Date” shall have the meaning set forth in Part II of Appendix
B

 

“Financial Model” means the financial model for the Wind Project.

 

“Financial Statements” means (a) the annual audited consolidated financial
statements of income and cash flows of HoldCo for the year ended December 31,
2016 and the related balance sheet as at December 31, 2016, in each case setting
forth in comparative form the corresponding figures for the preceding year; and
(b) the unaudited consolidated financial statements of income and cash flows of
HoldCo for the three-month period ended March 31, 2017 and the related balance
sheet as at March 31, 2017, in each case setting forth in comparative form the
corresponding figures for the preceding year, in each case prepared in
accordance with GAAP.

 

“GAAP” means generally accepted accounting principles used by the Project
Company to prepare the Financial Statements, consistently applied throughout the
specified period and in the immediately prior comparable period.

 

“Governmental Authority” means any federal or national, state, county, municipal
or local government or regulatory or supervisory department, body, political
subdivision, commission, agency, instrumentality, ministry, court, judicial or
administrative body, taxing authority, or

 

 App. A-1-2

 

other authority thereof (including any corporation or other entity owned or
controlled by any of the foregoing) having jurisdiction over the matter or
Person in question, including Electric Reliability Council of Texas, Inc., the
North American Electric Reliability Corporation and Texas Reliability Entity,
Inc. and each of their respective successors.

 

“Governmental Rule” means, with respect to any Person, any applicable law,
statute, treaty, rule, regulation, ordinance, order, code, judgment, decree,
protocol, operating guide, injunction or writ issued by any Governmental
Authority.

 

“Hazardous Substances” means all substances, materials, chemicals, wastes or
pollutants that are defined, regulated, listed or prohibited under Environmental
Law, including without limitation, (i) asbestos or asbestos containing
materials, radioactive materials, lead, and polychlorinated biphenyls, any
petroleum or petroleum product, solid waste, mold, mycotoxin, urea formaldehyde
foam insulation and radon gas; (ii) any waste or substance that is listed,
defined, designated or classified as, or otherwise determined by any
Environmental Law to be, ignitable, corrosive, radioactive, dangerous, toxic,
explosive, infectious, radioactive, mutagenic or otherwise hazardous; (iii) any
pollutant, contaminant, waste, chemical, deleterious substances or other
material or substance (whether solid, liquid or gas) that is defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance,” or a
word, term, or phrase of similar meaning or regulatory effect under any
Environmental Law.

 

“HoldCo” shall have the meaning set forth in Part I of Appendix C.

 

“HoldCo Transferred Interests” shall have the meaning set forth in Part I of
Appendix C.

 

“HSR Act Approval” means that the applicable waiting period under the HSR Act
will have expired or been terminated.

 

“Indebtedness” means all obligations of a Person (a) for borrowed money
(including principal, accrued and unpaid interest, fees due, and any other
amounts due), whether or not contingent, (b) evidenced by notes, bonds,
debentures, mortgages or similar instruments or debt securities, (c) for the
deferred purchase price of property, goods or services (other than trade
payables or accruals incurred in the ordinary course of business and not past
due), including all seller notes and “earn out” payments, (d) under capital
leases, (e) secured by a Lien on the assets of such Person, whether or not such
obligation has been assumed by such Person, (f) with respect to reimbursement
obligations for letters of credit, performance bonds and other similar
instruments (whether or not drawn), (g) under any interest rate, currency or
other hedging agreement (including collars) or commitment therefor, (h) to repay
deposits or other amounts advanced by and owing to third parties, (i) under
conditional sale or other title retention agreements relating to property
purchased by such Person, (j) in the nature of guaranties of the obligations
described in clauses (a) through (i) above of any other Person or as to which
such Person has an obligation substantially the economic equivalent of a
guaranty, or (k) in respect of any other amount properly characterized as
indebtedness in accordance with GAAP.

 

 App. A-1-3

 

“Indemnified Party” means either a Purchaser Indemnified Party or a Seller
Indemnified Party, as the case may be.

 

“Indemnifying Party” shall have the meaning set forth in Section 6.2(c).

 

“Intellectual Property” means all intellectual property rights, including,
without limitation, (a) patents, patent applications, patent disclosures and
inventions, (b) Internet domain names, trademarks, trade names, service marks,
trade dress, trade names, logos and corporate names and registration and
applications for registration of any item listed in clause (b), together with
all of the goodwill associated therewith, (c) copyrights (registered or
unregistered), works of authorship and copyrightable works, and registrations
and applications for registration of any item in this clause (c), (d) computer
software (whether in source code, object code or other form), data, databases
and any documentation related to any item listed in this clause, (e) trade
secrets and other confidential information (including confidential and
proprietary know how, ideas, formulas, compositions, recipes, inventions
(whether patentable or unpatentable and whether or not reduced to practice),
manufacturing and production processes, procedures and techniques, research and
development information, drawings, blueprints, specifications, designs, plans,
proposals, technical data, financial and marketing plans and customer and
supplier lists and information), (f) all rights of privacy and publicity, (g)
other intellectual property rights and (h) copies and tangible embodiments
thereof (in whatever form or medium).

 

“Knowledge” means (a) with respect to Seller, the actual knowledge of the
persons identified in Part VII of Appendix B, which shall include at a minimum
(i) the senior developer responsible for the Wind Project, (ii) the construction
manager responsible for the Wind Project, (iii) the transaction counsel
responsible for the financing of the Wind Project and (iv) the finance manager
responsible for the financing of the Wind Project and (b) with respect to the
Purchaser, the actual knowledge of the persons identified in Part VII of
Appendix B opposite the name of the Purchaser.

 

“Laws” means all common law, laws, by-laws, statutes, treaties, rules, Orders,
rulings, decisions, judgments, injunctions, awards, decrees, codes, ordinances,
standards, regulations, restrictions, official guidelines, policies, directives,
interpretations, Permits or like action having the effect of law of any
Governmental Authority.

 

“Lease” means a lease, ground lease, sublease, license, concession, easement,
right of way, encroachment agreement, municipal right of way agreements, and
road user agreements or other written agreement, including any option relating
thereto, in each case, governing real property, to which HoldCo or any of its
Subsidiaries is a party.

 

“Lien” on any asset means any mortgage, deed of trust, lien, hypothec, pledge,
charge, security interest, restrictive covenant, right of first refusal, right
of first offer, easement or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected or effective under
applicable law, as well as the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Loss” means any and all losses (including loss of profit and loss of expected
profit), claims, actions, liabilities, damages, expenses, diminution in value or
deficiencies of any kind or

 

 App. A-1-4

 

character including all interest and other amounts payable to third parties, all
liabilities on account of Taxes and all reasonable legal fees and expenses and
other expenses reasonably incurred in connection with investigating or defending
any claims or actions, whether or not resulting in any liability.

 

“Material Adverse Effect” means any circumstance, matter, condition,
development, change, event, occurrence, state of affairs, or effect that,
individually or in the aggregate, is or would reasonably be expected to have a
material adverse effect on (a) the business, results of operations, assets or
liabilities, financial condition or properties of NewCo, HoldCo and its
Subsidiaries, taken as a whole, or (b) the ability of Seller to consummate the
transactions contemplated by this Agreement or otherwise perform any of its
obligations under this Agreement; provided, however, none of the following shall
be deemed (either alone or in combination) to constitute, and none of the
following shall be taken into account in determining whether there has been, a
Material Adverse Effect:

 

(a)       any change in general economic, political or business conditions;

 

(b)       changes resulting from acts of war or terrorism or any escalation or
worsening of any such acts of war or terrorism threatened or underway as of the
date of this Agreement;

 

(c)       changes or developments generally affecting the power services
industry;

 

(d)       any changes in accounting requirements or principles imposed by GAAP
after the date of this Agreement;

 

(e)       any changes in applicable Law after the date of this Agreement;

 

(f)       changes in the wind power industry that, in each case, generally
affect companies in such industry;

 

provided that the incremental extent of any disproportionate change, event,
occurrence, development, effect, condition, circumstance or matter described in
clauses (a) through (f) with respect to NewCo, HoldCo and its Subsidiaries,
taken as a whole, relative to other similarly situated businesses in the wind
power industry may be considered and taken into account in determining whether
there has been a Material Adverse Effect.

 

“Material Contract” means (i) any Material Lease, (ii) the Contracts set forth
in Part I of Appendix D and (iii) any other Contract that affects the Operating
Period to which HoldCo or any of its Subsidiaries is a party or by which any
such Person, or any of their respective assets, is bound (A) providing for past
or future payments by or to HoldCo or any of its Subsidiaries in excess of
$500,000 annually or $1,000,000 in the aggregate, (B) relating to any
partnership, joint venture or other similar arrangement, (C) relating to any
Indebtedness, (D) limiting the freedom of HoldCo or any of its Subsidiaries to
compete in any line of business or with any Person or in any area or granting
“most favored nation” or similar status, (E) with Seller or any of its
Affiliates, (F) with Purchaser or any of its Affiliates, (G) relating to the
acquisition or disposition of any business or material portion thereof (whether
by merger, sale of stock, sale of assets or

 

 App. A-1-5

 

otherwise), (H) that was not entered into in the ordinary course of business of
HoldCo or any of its Subsidiaries, or (I) the loss of which would result in a
Material Adverse Effect.

 

“Material Contract Change” shall have the meaning set forth in Section 4.1(a).

 

“Material Leases” means all Leases related to the Wind Project (i) the loss of
which would result in a reduction in production of the Wind Project or in its
ability to deliver energy to the point of interconnection or would otherwise
result in a Material Adverse Effect, or (ii) that are otherwise material to the
operations of the Wind Project.

 

“NewCo” shall have the meaning set forth in Part I of Appendix C.

 

“NewCo LLC Agreement” shall have the meaning set forth in Section 4.4.

 

“Operating Period” means the period commencing on the Closing Date.

 

“Order” means any writ, judgment, injunction, ruling, decision, order or similar
direction of any Governmental Authority, whether preliminary or final.

 

“Organization Documents” means, with respect to (a) any corporation, its
articles or certificate of incorporation and by-laws, (b) any limited
partnership, its certificate or declaration of limited partnership and its
partnership agreement, (c) any limited liability company, its articles or
certificate of organization or formation and its operating agreement or limited
liability company agreement, or (d) any other Person, documents of similar
substance.

 

“Outside Closing Date” shall have the meaning set forth in Part III of Appendix
B.

 

“Permitted Lien” means any of the following: (a) Liens for Taxes either not yet
due and payable or being contested in good faith through appropriate proceedings
and for which adequate reserves have been established in the Project Company’s
balance sheet in accordance with GAAP; (b) inchoate mechanics’ and materialmen’s
Liens for construction in progress and workmen’s, repairmen’s, warehousemen’s
and carrier’s Liens arising in the ordinary course of business either for
amounts not yet due or which have not been perfected, filed or registered in
accordance with applicable Law against HoldCo or any of its Subsidiaries, the
Wind Project or the Project Company Real Property; (c) as to any Project Company
Real Property, title defects, easements, rights of first refusal, restrictions,
irregularities, encumbrances (other than for borrowed money), encroachments,
servitudes, rights of way and statutory Liens that do not or would not
reasonably be expected to materially impair the value or use by HoldCo or any of
its Subsidiaries of the Project Company Real Property; (d) security given to a
public utility or any Governmental Authority when required by such utility or
authority in connection with the operations of HoldCo or any of its Subsidiaries
in the ordinary course of business and (e) Liens in respect of which the Project
Company is insured against loss or damage pursuant to the Title Policy
identified in Part II of Appendix D.

 

“Permit” means filings, registrations, licenses, permits, notices, technical
assistance letters, decrees, certificates, approvals, consents, waivers, Orders,
authorizations, agreements, directions, instructions, grants, easements,
exemptions, exceptions, variances and authorizations to or from any Governmental
Authority.

 

 App. A-1-6

 

“Person” means any individual, corporation, partnership, limited partnership,
limited liability partnership, trust, business trust, estate, joint venture,
unincorporated association, limited liability company, cooperative, Governmental
Authority or other entity.

 

“Personal Property” means all office equipment, machinery, equipment, supplies,
vehicles, tractors, trailers, tools, spare parts, production supplies, furniture
and fixtures and other items of tangible personal property owned by HoldCo or
any of its Subsidiaries used primarily in connection with ownership, maintenance
or operation of the Wind Project.

 

“Project Company” shall have the meaning set forth in the recitals to this
Agreement, and is more particularly described in Part I of Appendix C of the
Agreement.

 

“Project Company Real Property” means all real property of HoldCo and its
Subsidiaries, together with all buildings, structures, improvements and fixtures
of the Wind Project thereon, (i) held pursuant to a Material Lease or (ii)
required to be set forth on Part II of Appendix C.

 

“PSP” shall have the meaning set forth in Section 3.8(b).

 

“PUFC” shall have the meaning set forth in Part I of Appendix C.

 

“Purchase Price” shall have the meaning set forth in Section 1.1, and is more
particularly described in Part I of Appendix B.

 

“Purchase Price Adjustment” shall have the meaning set forth in Part I of
Appendix B.

 

“Purchase Rights Agreements” means, collectively, (a) that certain Amended and
Restated Purchase Rights Agreement dated as of June 16, 2017 by and among
Seller, Pattern Energy Group Inc. and, solely with respect to Article IV
thereof, Pattern Energy Group Holdings LP and Pattern Energy GP LLC, as such
agreement is amended, modified or supplemented in accordance with its terms and
(b) that certain Amended and Restated Purchase Rights Agreement dated as of June
16, 2017 by and among Pattern Energy Group 2 LP, Pattern Energy Group Inc. and,
solely with respect to Article III thereof, Pattern Energy Group Holdings 2 LP
and Pattern Energy Group Holdings 2 GP LLC, as such agreement is amended,
modified or supplemented in accordance with its terms.

 

“Purchaser” shall have the meaning set forth in the preamble to this Agreement.

 

“Purchaser Indemnified Party” shall have the meaning set forth in Section
6.1(a).

 

“Purchaser’s Maximum Liability” shall have the meaning set forth in Part VI of
Appendix B.

 

“Rules” shall have the meaning set forth in Section 7.5(b).

 

“Securities Act” shall have the meaning set forth in Section 2.10.

 

“Seller” shall have the meaning set forth in the preamble to this Agreement.

 

“Seller Affiliates” shall have the meaning set forth in the recitals to this
Agreement.

 

 App. A-1-7

 

“Seller Indemnified Party” shall have the meaning set forth in Section 6.1(b).

 

“Seller’s Maximum Liability” shall have the meaning set forth in Part VI of
Appendix B.

 

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by such Person.

 

“Subsidiary Transferor” shall have the meaning set forth in Part I of Appendix
C.

 

“Survival Period” shall have the meaning set forth in Part VI of Appendix B.

 

“Tax” or “Taxes” means, collectively all federal, state and local or foreign
income, estimated, payroll, withholding, excise, sales, goods and services,
harmonized, value-added, use, real and personal property, corporation, use and
occupancy, business and occupation, mercantile, transfer, capital stock and
franchise or other taxes, levies, duties, assessments, reassessments or other
charges of any kind whatsoever (including interest, additions and penalties
thereon), whether disputed or not.

 

“Tax Returns” means any return, declaration, notice, form, report, claim for
refund or information return or statement relating to the determination,
assessment, collection or payment of Taxes or to the administration,
implementation or enforcement of or compliance with any legal requirement
pertaining to Taxes, including, for greater certainty, any schedule or
attachment thereto.

 

“Third Party Claim” shall have the meaning set forth in Section 6.5(a).

 

“Third Party Claim Notice” shall have the meaning set forth in Section 6.5(a).

 

“Wind Project” shall have the meaning set forth in the recitals to this
Agreement, and is more particularly described in Part II of Appendix C of the
Agreement.

 

 

 App. A-1-8

 

APPENDIX A-2: RULES OF CONSTRUCTION

 

1.The singular includes the plural and the plural includes the singular.

 

2.The word “or” is not exclusive.

 

3.A reference to a Governmental Rule includes any amendment or modification to
such Governmental Rule, and all regulations, rulings and other Governmental
Rules promulgated under such Governmental Rule.

 

4.A reference to a Person includes its successors and permitted assigns.

 

5.Accounting terms have the meanings assigned to them by GAAP, as applied by the
accounting entity to which they refer.

 

6.The words “include,” “includes” and “including” are not limiting and shall be
deemed to mean “include, without limitation”, “includes, without limitation” or
“including, without limitation”.

 

7.A reference to an Article, Section, Exhibit, Schedule or Appendix is to the
Article, Section, Exhibit, Schedule or Appendix of this Agreement unless
otherwise indicated.

 

8.Any reference to “this Agreement”, “hereof,” “herein” and “hereunder” and
words of similar import used in this Agreement shall refer to this Agreement as
a whole and not to any particular provision of this Agreement.

 

9.Any reference to another agreement or document shall be construed as a
reference to that other agreement or document as the same may have been, or may
from time to time be, varied, amended, supplemented, substituted, novated,
assigned or otherwise transferred.

 

10.References to “days” shall mean calendar days, unless the term “Business
Days” shall be used. References to a time of day shall mean such time in New
York, New York, unless otherwise specified.

 

11.This Agreement is the result of negotiations among, and has been reviewed by,
Seller, Purchaser, and their respective counsel. Accordingly, this Agreement
shall be deemed to be the product of the parties thereto, and no ambiguity shall
be construed in favor of or against either Seller or Purchaser.

 

12.The words “will” and “shall” shall be construed to have the same meaning and
effect.

 



 



 App. A-2-1

 

 Appendix B: Transaction Terms and Conditions

 



Panhandle 2 Transaction

I.            Purchase Price

 

“Purchase Price”:

$58.8 million

 

Currency:

US Dollars

 

“Purchase Price Adjustment”:

 

The Purchase Price Adjustment at Closing shall be calculated to maintain the 25
year after tax IRR (assuming internal use of any tax benefits and excluding any
amount paid pursuant to the Sponsor Services Agreement between PEGI and PSP or
an Affiliate thereof) of the Purchaser based on the updated Financial Model
delivered pursuant to Section 1.5(a)(iii), which has been updated solely to
reflect the following:

 

(i)    change in the timing of Closing and the amount and date of the initial
distribution to the Purchaser (considering any distributions received by the
Seller prior to Closing and with the Seller leaving a reasonable amount of
working capital in the project to fund near-term payables);

 

(ii)    changes to reflect amendments to or new Material Contracts that have an
economic impact on the Operating Period (including the terms of any project debt
and tax equity financing and changes to the length of the term of any power
purchase agreement);

 

(iii)   changes in the amounts and timing of material acquired assets and
liabilities not associated with operating the business in the ordinary course,
including post-construction refunds, reserve amounts, outstanding debt balances,
capital expenditures, etc.;

 

(iv)   manifest errors; and

 

(v)    changes to reflect actual quarterly financial performance.



Post-Closing Adjustment: N/A Deferred Purchase Price: N/a

Payment Mechanics and Payee Information:

 

Bank Name:                 MUFG Union Bank, N.A.



Bank Address:            400 California Street



                                      San Francisco, CA 94104

 

 

ABA Number:            122000496
Swift Code:                 BOFCUS33MPK
Account Name:          Pattern US Finance Company LLC
Account Type:           Business Checking Account
Account Number:      7000179226

 

 

 





 



App. B-1 - 1

 

 



II.            Signing Date Deliverables

 

Seller’s Signing Date Deliverables:

 

N/A Purchaser’s Signing Date Deliverables:

N/A

 



III.            Closing

 

Closing Location:

 

At the offices of PEGI:



Pier 1, Bay 3



San Francisco, CA 94111

 

Expected Closing Date:

October 13, 2017

 

Outside Closing Date:

 

December 12, 2017 

IV.            Closing Deliverables & Conditions Precedent to Closing

 

Additional Closing Deliverables of Seller:

In addition to the closing deliverables set forth in Section 1.5(a) of the
Agreement, Seller shall deliver, or cause to be delivered, to Purchaser the
additional closing deliverables set forth in Appendix B-1.

 

Additional Closing Deliverables of Purchaser:

In addition to the closing deliverables set forth in Section 1.5(b) of the
Agreement, Purchaser shall deliver, or cause to be delivered, to Seller the
additional closing deliverables set forth in Appendix B-2.

 

Additional Conditions Precedent to Each Party’s Obligations to Close:

In addition to the conditions precedent set forth in Section 5.1 of the
Agreement, the obligation of Purchaser and Seller to Close is subject to the
additional conditions precedent set forth in Appendix B-3.

 

Additional Conditions Precedent to Purchaser’s Obligations to Close:

In addition to the conditions precedent set forth in Section 5.2 of the
Agreement, the obligation of Purchaser to Close is subject to the additional
conditions precedent set forth in Appendix B-4.

 

Additional Conditions Precedent to Seller’s Obligations to Close:

In addition to the conditions precedent set forth in Section 5.3 of the
Agreement, the obligation of Seller to Close is subject to the additional
conditions precedent set forth in Appendix B-5.

 



V.            Additional Termination Rights

 

By Either Party:

 

Not applicable

 

By Purchaser:

 

Not applicable

 

By Seller:

 

Not applicable

 

 



App. B-1 - 2

 

 



VI.            Indemnification Provisions

 

Additional Seller Indemnity Obligations:

 

From the Closing Date to December 31, 2019, Seller agrees to indemnify Purchaser
and each of Purchaser’s successors and assigns in respect of, and hold each of
them harmless from and against, any Losses suffered by Purchaser as a result of
the Realized Basis exceeding the Assumed Basis (the “Basis Indemnity”) and/or
the Actual Curtailment exceeding the Assumed Curtailment (the “Curtailment
Indemnity”), in each case that may occur during the Scheduled Outages and as
calculated in the applicable manner described below.

 

In the case of the Basis Indemnity, if the Realized Basis during the period the
transmission lines were not operational exceeds the Assumed Basis for such
period, the Seller shall pay to the Purchaser an amount equal to 39.69% of the
positive difference between the Realized Basis and the Assumed Basis, multiplied
by actual metered production that occurred during the period the transmission
lines were not operational.

 

In the case of the Curtailment Indemnity, if the Actual Curtailment during the
period the transmission lines were not operational exceeds the Assumed
Curtailment for such period, the Seller shall pay to the Purchaser an amount
equal to 39.69% of the positive difference between the Actual Curtailment and
the Assumed Curtailment, multiplied by the Curtailed Period Lost Opportunity
Price.

 

Notwithstanding the foregoing, in no event shall the total indemnity payments
made by the Seller to the Purchaser pursuant to the Basis Indemnity and the
Curtailment Indemnity exceed $5 million in the aggregate. For greater certainty,
the foregoing indemnities are not subject to the limitations contained in
Sections 6.2(a) or 6.2(b)(i).

 

“Actual Curtailment” shall mean production that is curtailed via dispatch
signals from ERCOT when actual Wind Project node clearing price is lower than
the Wind Project’s offer price for real time energy, and is calculated as the
difference between theoretical production that would have been delivered if the
Wind Project was not being curtailed, minus actual metered production.

 

“Assumed Basis” means the assumed Basis included in the Financial Model for the
period the transmission lines were not operational.

 

“Assumed Curtailment” means the assumed Curtailment included in the Financial
Model for the period the transmission lines were not operational.

 

“Basis” shall mean the integrated real time price at the North Hub minus the
integrated real time price at the Wind Project node for each 15-minute period.

 

“Curtailed Period Lost Opportunity Price” shall mean the Curtailment weighted
price at the North Hub minus the Assumed Basis during the period the
transmission lines were not operational.

 

 

 



App. B-1 - 3

 

 

 

“Curtailment” means a reduction in production as a result of dispatch signals
from ERCOT when the Wind Project node clearing price is lower than the Wind
Project’s offer price for real time energy, and is calculated as the difference
between theoretical production that would have been delivered if the Wind
Project was not being curtailed, minus actual metered production.

 

“Realized Basis” shall mean the aggregate production weighted price at the North
Hub minus the aggregate production weighted price at the Wind Project node for
the period the transmission lines were not operational.

 

“Scheduled Outages” means the outages planned by Electric Transmission Texas,
LLC on its transmission lines running between Tesla and Edith Clark and between
Tesla and Riley as more particularly described in the notice dated May 19, 2017
from the Electric Reliability Council of Texas (“ERCOT”).

 

Additional Purchaser Indemnity Obligations:

 

Not applicable

 

Survival Period:

 

Until the date that is 12 months after the Closing, except for (i) the
representations and warranties in Sections 2.1, 2.2, 2.3(a), 2.6 and 2.11 and
any claim for any breach of any representation or warranty involving actual
fraud or willful misrepresentation, which shall survive until the expiration of
the relevant statute of limitations, (ii) the representation and warranty in
Section 2.18 with respect to the Indebtedness of HoldCo and its Subsidiaries,
which shall survive until the date that is the later of (A) 6 months after the
Closing and (B) 3 months following the completion of HoldCo’s first annual
audited financial statements and (iii) the representations and warranties in
Section 2.9, which shall survive until the date that is 60 days after the
expiration of the period, if any, during which an assessment, reassessment or
other form of recognized written demand assessing liability for Tax, interest or
penalties under applicable Law in respect of any taxation year to which such
representations and warranties relate could be initiated (the “Survival
Period”).

 

Limitation on Liability:

“Basket Amount”:

 

1% of the Purchase Price

 

“Seller’s Maximum Liability”:

11% of the Purchase Price

 

“Purchaser’s Maximum Liability”:

 

11% of the Purchase Price

 

Additional Refund or Reimbursement Obligations:

 

By Purchaser or Purchaser Indemnified Party:



1.      N/A

 

By Seller or Seller Indemnified Party:



1.      N/A

 



 



App. B-1 - 4

 

 





VII.            Additional Transaction Terms

 

Required Governmental Approvals:

1.      Public Utility Commission of Texas pursuant to Title II of the Texas
Utilities Code, Section 39.158

 

2.      Committee on Foreign Investment in the United States

 

Persons with Knowledge:

Seller’s Persons with Knowledge: Andrew Murray, Scott Creech, Daniel Elkort,
Glen Hodges and Mike Lyon

 

Purchaser’s Persons with Knowledge: Guthrie Stewart and Patrick Samson

 

Additional Assignment Rights:

 

Assignment Rights of Seller: None

 

Assignment Rights of Purchaser: None

 

Governing Law:

New York

 

Notice Information:

To Seller:

 

c/o Pattern Energy Group Inc.



Pier 1, Bay 3



San Francisco, CA 94111



Attention: Amy Smolen



Phone: 415-283-4000



Fax: 415-362-7900

 

To Purchaser:

 

c/o Public Sector Pension Investment Board
1250 René-Lévesque Blvd. West.
Suite 1400
Montréal, Québec
Canada H3B 5E9

 

Attention: Managing Director, Infrastructure Investments
Facsimile:       (514) 937-0403
E-mail:             vertuousenergy@investpsp.ca

and legalnotices@investpsp.ca

 

with a copy to:

 

Davies Ward Phillips & Vineberg LLP
1501, avenue McGill College
26th Floor
Montreal, Québec
Canada H3A 3N9

 

Attention: Franziska Ruf
Facsimile:        (514) 841-6499
E-mail:              fruf@dwpv.com

 

App. B-1 - 5

 

Appendix B-1:

 

ADDITIONAL CLOSING DELIVERABLES OF selleR

 

1.A properly executed certificate from the Seller in accordance with the
requirements of Treasury Regulation Section 1.1445-2(b)(2) certifying that
Seller (or, as the case may be, the Subsidiary Transferor) is not a “foreign
person” as defined in Section 1445 of the Code.

 

1.Copies or originals of the following documents, each dated as of or prior to
the Closing Date:

 

a.Certificate of Formation of NewCo.

 

b.Replacement Class B Membership Interest Certificates (for the HoldCo
Transferred Interests).

 

c.Assignment and Assumption Agreement (between NewCo and Panhandle B Member 2
LLC), substantially in the form attached hereto.

 

d.Tax Investors’ Consent.

 

e.Voting Agreement, substantially in the form attached hereto.

 

f.Reimbursement Agreement, substantially in the form attached hereto.

 

g.NewCo LLC Agreement in the form to be negotiated in good faith by the
Purchaser and the Seller on or prior to the Closing Date.

 

App. B-1 - 6

 

Appendix B-2:

 

Additional Closing Deliverables of purchaser

 

Copies or originals of the following documents, each dated as of or prior to the
Closing Date:

 

1.Voting Agreement, substantially in the form attached hereto.

 

2.Reimbursement Agreement, substantially in the form attached hereto..

 

3.NewCo LLC Agreement in the form to be negotiated in good faith by the
Purchaser and the Seller on or prior to the Closing Date.

 

App. B-2 - 1

 

Appendix B-3:

 

Additional Conditions Precedent to

 

Each Party’s Obligations to Close

 

1. Receipt of the required Governmental Approvals identified in Part VII of
Appendix B.

 

2. The Purchaser and the Seller shall have agreed on the terms of the NewCo LLC
Agreement and such agreement shall have been executed and delivered by the
Purchaser and the Seller.

 

App. B-3 - 1

 

Appendix B-4:

 

[RESERVED]

 

App. B-4 - 1

 

Appendix B-5:

 

Additional Conditions Precedent to

 

seller’s Obligations to Close

 

None.

 

App. B-5 - 1

 

Appendix C: Acquired Interests; Ownership Structure;



and Wind Project Information

 

PANHANDLE 2 TRANSACTION

I. Acquired Interests & Ownership Structure Project Company: Pattern Panhandle
Wind 2 LLC, a Delaware limited liability company

Holding Company (“HoldCo”):

 

Panhandle Wind Holdings 2 LLC, a Delaware limited liability company Subsidiaries
of HoldCo: Project Company Subsidiaries of Project Company None Purchaser:

Vertuous Energy LLC as the ultimate purchaser; NewCo (as defined below) as the
direct purchaser.

 

Percentage of HoldCo Acquired by Purchaser: 49% of Class B membership interests
in HoldCo (indirectly). Percentage Retained by Seller: 51% of Class B membership
interests in HoldCo (indirectly). Acquired Interests:

As of the date hereof, HoldCo owns 100% of the membership interests in the
Project Company.

 

The membership interests in HoldCo consist of Class A membership interests
(owned by the Tax Investors) and Class B membership interests, which are owned
by Panhandle B Member 2 LLC (“B Member 2”), a Delaware limited liability company
and a wholly-owned subsidiary of Pattern US Finance Company LLC (“PUFC”), a
Delaware limited liability company and a wholly owned subsidiary of Seller. In
connection with Closing, (i) PUFC will form a Delaware limited liability company
(“NewCo”), (ii) B Member 2 will transfer 50% of the Class B membership interests
in HoldCo (the “HoldCo Transferred Interests”) to NewCo, and (iii) Purchaser
will acquire a 98% membership interest in NewCo (the “Acquired Interests”) from
PUFC.

 

Subsidiary Transferor(s): PUFC and B Member 2 Direct or Indirect Co-Owners of
Project Company: HoldCo owns 100% of the membership interests in the Project
Company.

 

 

App. C- 1

 



 



II. Wind Project Information Wind Project:

Nameplate capacity: 181.7 MW Location: Carson County, Texas

 

Turbine type and manufacturer: Siemens 2.3 MW SWT-2.3-108 wind turbine
generators

 

Number of turbines: 79

 

Commercial Operation Date of Wind Project: November, 2014 Permits & Governmental
Approvals: See attached Appendix C-1. Legal description of Wind Project site
(i.e., real property description): See attached Appendix C-2 and the
meets-and-bounds description separately provided to Purchaser.

App. C- 2

 

APPENDIX C-1: PERMITS & GOVERNMENTAL APPROVALS



COMPLETED PERMITS

 

 

  Document 1. WTG Federal Aviation Administration 7460-1 Determination of   No
Hazard to Navigation, Aeronautical Study Nos.: 2012-   WTW-10431;
2012-WTW-10432; 2012-WTW-10480; 2012-   WTW-10481; 2012-WTW-10482;
2012-WTW-10484; 2012-   WTW-10494; 2012-WTW-10495; 2012-WTW-10496; 2012-  
WTW-10497; 2012-WTW-10498; 2012-WTW-10499; 2012-   WTW-10500; 2012-WTW-10501;
2012-WTW-10502; 2012-   WTW-10503; 2012-WTW-10504; 2012-WTW-10505;  
   2013-WTW-2584; 2013-WTW-2585; 2013-WTW-2587 and    2013-WTW-2583;;
2013-WTW-2586; and   2013-WTW-3597; 2013-WTW-3598; 2013-WTW-3599; 2013-  
WTW-3600; 2013-WTW-3601; 2013-WTW-3602; 2013-WTW-   3603; 2013-WTW-3604;
2013-WTW-3605; 2013-WTW-3606;   2013-WTW-3607; 2013-WTW-3608; 2013-WTW-3609;
2013-   WTW-3610; 2013-WTW-3611; 2013-WTW-3612; 2013-WTW-   3613; 2013-WTW-3614;
2013-WTW-3615; 2013-WTW-3616;   2013-WTW-3617; 2013-WTW-3618; 2013-WTW-3619;
2013-   WTW-3620; 2013-WTW-3621; 2013-WTW-3622; 2013-WTW-   3623; 2013-WTW-3624;
2013-WTW-3625; 2013-WTW-3626;   2013-WTW-3627; 2013-WTW-3628; 2013-WTW-3629;
2013-   WTW-3630; 2013-WTW-3631; 2013-WTW-3632; 2013-WTW-   3633; 2013-WTW-3634;
2013-WTW-3635; 2013-WTW-3636;   2013-WTW-3637; 2013-WTW-3638; 2013-WTW-3639;
2013-   WTW-3640; 2013-WTW-3641; 2013-WTW-3642; 2013-WTW-   3643; 2013-WTW-3644;
2013-WTW-3645; 2013-WTW-3646;  

2013-WTW-3647; 2013-WTW-3648; 2013-WTW-3649; 2013-

 

WTW-3650; 2013-WTW-3651; 2013-WTW-3652; 2013-WTW-3653.

 

2.                      



Notice of Intent for Storm Water Discharges Associated with Construction
Activity under TPDES General Permit

3.                      



Storm Water Pollution Prevention Plan for Construction Activities

4.                     

 

Carson County Crossing Road and Right of Way and Use Permit in connection with
project infrastructure crossing County Roads 15, 16, 17, K, O, S, U, W, X, Y and
R.

5.                      



PUCT Approval of Application of Sharyland Utilities LP to amend a Certificate of
Convenience and Necessary for a Service Area Exception in Carson County.

6.                      



State (TXDOT) Permit No. 7 to Construct Access Driveway Facilities on Highway
Right of Way

 



App. C- 1

 

 

7.                      



State (TXDOT) Permit No. 8 to Construct Access Driveway Facilities on Highway
Right of Way



8.                  

 

State (TXDOT) Permit No. 9 to Construct Access Driveway Facilities on Highway
Right of Way

9.                      



State (TXDOT) Permit No. 10 to Construct Access Driveway Facilities on Highway
Right of Way

10.                  

 

State (TXDOT) Notice and Approval No.

 

AMA20131029093328 in connection with project transmission line crossing US
Highway 60

 

11.                  

 

State (TXDOT) Notice and Approval No.

 

AMA20131029103344 in connection with project transmission line crossing FM
Highway 294

 

12.                  

 

FERC Notice of Self-Certification of Exempt Wholesale Generator Status pursuant
to Section 1262(6) of the Public Utility Holding Company Act of 2005 and 18
C.F.R. § 366.7(a)

13.                  

 

Registration, filing and certification as a “Power Generation Company” under
Title 16, § 25.109 of the Texas Administrative Code, as amended

14.                  

 

Registration, filing and certification as a renewable energy credit (“REC”)
generator under Title 16, § 25.173 of the Texas Administrative Code

15.                  

 

Submission and ERCOT acceptance of the Resource Entity Registration Form and
Resource Asset Registration Form (“RARF”) pursuant to ERCOT Protocol 16.5

16.                  

 

Execution of the ERCOT Standard Market Participant Agreement pursuant to ERCOT
Protocol 16.5

17.                  

 

Submission of the QSE Acknowledgement Form pursuant to ERCOT Protocol 16.5

18.                  

 

Establishment of Generator REC Account with ERCOT pursuant to ERCOT Protocol
16.7

19.                  

 

Submission and acceptance by ERCOT of the New Generator Commissioning Checklist

20.                  

 

Registration with the North American Reliability Corporation (“NERC”) as a
“Generator Owner” and “Generator Operator” pursuant to Section 500 of the NERC
Rules of Procedure

21.                  

 

Public Utility Commission of Texas approval of the “Capital Contributions”
pursuant to Title II, Texas Utilities Code, Section 39.158.

22.                  

 

One (1) Met Tower Federal Aviation Authority Determinations of No Hazard to Air
Navigation:  2013-WTW-11328-OE

23.                  

 

State (TXDOT) Notice and Approval Nos. AMA20131210141723, AMA20140115132258,
AMA20140115133149, AMA20140115141544, AMA20140115143921, AMA20140115144803,
AMA20140128121212, in connection with project transmission

 



App. C- 2

 

 

24.                  

 

Form 7460-2, Part II for the following Federal Aviation Administration 7460-1
Determination of No Hazard to Air Navigation, Aeronautical Study Nos.:
2012-WTW-10431; 2012-WTW-10432; 2012-WTW-10480; 2012-WTW-10481; 2012-WTW-10482;
2012-WTW-10484; 2012-WTW-10494; 2012-WTW-10495; 2012-WTW-10496; 2012-WTW-10497;
2012-WTW-10498; 2012-WTW-10499; 2012-WTW-10500; 2012-WTW-10501; 2012-WTW-10502;
2012-WTW-10503; 2012-WTW-10504; 2012-WTW-10505; and 2013-WTW-2583;
2013-WTW-2584; 2013-WTW-2585; 2013-WTW-2586; 2013-WTW-2587; 2013-WTW-3597;
2013-WTW-3598; 2013-WTW-3599; 2013-WTW-3600; 2013-WTW-3601; 2013-WTW-3602;
2013-WTW-3603; 2013-WTW-3604; 2013-WTW-3605; 2013-WTW-3606; and 2013-WTW-3607;
2013-WTW-3608; 2013-WTW-3609; 2013-WTW-3610; 2013-WTW-3611; 2013-WTW-3612;
2013-WTW-3613; 2013-WTW-3614; 2013-WTW-3615; 2013-WTW-3616; 2013-WTW-3617;
2013-WTW-3618; 2013-WTW-3619; 2013-WTW-3620; 2013-WTW-3621; 2013-WTW-3622;
2013-WTW-3623; 2013-WTW-3624; 2013-WTW-3625; 2013-WTW-3626; 2013-WTW-3627;
2013-WTW-3628; 2013-WTW-3629; 2013-WTW-3630; 2013-WTW-3631; 2013-WTW-3632;
2013-WTW-3633; 2013-WTW-3634; 2013-WTW-3635; 2013-WTW-3636; 2013-WTW-3637;
2013-WTW-3638; 2013-WTW-3639; 2013-WTW-3640; 2013-WTW-3641; 2013-WTW-3642;
2013-WTW-3643; 2013-WTW-3644; 2013-WTW-3645; 2013-WTW-3646; 2013-WTW-3647;
2013-WTW-3648; 2013-WTW-3649; 2013-WTW-3650; 2013-WTW-3651; 2013-WTW-3652;
2013-WTW-3653.

25.                  

 

NWP 12 (Utility Lines) and NWP 14 (Linear Transportation Projects) from the Army
Corps of Engineers (Corps)

26.                  

 

State (TCEQ) Section 401 State Water Quality Certification



 

 



App. C- 3

 

 



Appendix D: Documents & Key Counterparties

 

Panhandle 2 Transaction

I. B. Material Project Agreements & Key Counterparties Balance of Plant
Agreement: Balance of Plant Agreement, dated December 20, 2013, between Project
Company and M.A. Mortenson Company Balance of Plant Contractor: M.A. Mortenson
Company Turbine Supply Agreement: Wind Turbine Generator and Tower Supply and
Commissioning Agreement, dated December 20, 2013, between Project Company and
Siemens Energy, Inc. Turbine Supplier: Siemens Energy, Inc. Turbine O&M
Agreement: Long Term Turbine Service Agreement. Long Term 250H Program Service
Agreement dated as of January 1, 2017, between  the Project Company and Siemens
Wind Power, Inc. Turbine O&M Provider: Siemens Wind Power, Inc. Transformer
Purchaser Agreements: (1) Purchase Agreement, dated December 20, 2013, between
Project Company and HICO America Sales & Technology, Inc., and (2) Purchase
Agreement, dated December 20, 2013, between Project Company and GE Prolec
Transformers, Inc. Transformer Suppliers: (1) HICO America Sales & Technology,
Inc. and (2) GE Prolec Transformers, Inc. Interconnection Agreement: ERCOT
Standard Generation Interconnection Agreement, dated October 2, 2013, between
Cross Texas Transmission, LLC and Project Company, as amended by the First
Amendment to the ERCOT Standard Generation Interconnection Agreement, dated
December 10, 2013, between Transmission Service Provider and Project Company,
and the Second Amendment to the ERCOT Standard Generation Interconnection
Agreement, dated December 19, 2013, between Transmission Service Provider and
Project Company. Transmission Service Provider: Cross Texas Transmission, LLC
Management, Operations and Maintenance Agreement: Management, Operation and
Maintenance Agreement, dated December 20, 2013, between Project Company and
Pattern Operators LP O&M Provider: Pattern Operators LP Project Administration
Agreement: Project Administration Agreement, dated December 20, 2013, between
Project Company and Pattern Operators LP as amended by an amendment dated
12/15/16. Project Administrator: Pattern Operators LP

 



App. D- 1

 

 

Energy Hedge Agreement:

(1)   ISDA 2002 Master Agreement, dated December 12, 2013, between Morgan
Stanley Capital Group Inc. and Project Company; (2) Amended and Restated
Schedule to the ISDA 2002 Master Agreement, dated December 20, 2013, between
Morgan Stanley Capital Group Inc. and Project Company; (c) Amended and Restated
ISDA Credit Support Annex to the Schedule to the ISDA Master Agreement, dated
December 20, 2013, between Morgan Stanley Capital Group Inc. and Project
Company; and (4) Power Confirmation, dated December 13, 2013, between Morgan
Stanley Capital Group Inc. and Project Company.

 

(2)   Energy Hedge Security Documents:

 

Pledge Agreements. (a) Pledge and Security Agreement, dated as of the December
20, 2013, by and among the Project Company, HoldCo and Morgan Stanley Capital
Group Inc. as Collateral Agent (as defined therein); and (b) Pledge Agreement,
dated as of December 20, 2013, by and among the Project Company, B Member 2 and
Morgan Stanley Capital Group Inc. as Collateral Agent (as defined therein).

 

Security Agreement. Amended and Restated Security Agreement, dated as of
November 10, 2014, by and among the Project Company and Morgan Stanley Capital
Group Inc. as Collateral Agent (as defined therein); Special Account Control
Agreement (account 0060812462) and Special Account Control A( account
0060812454), each effective as of November 10, 2014, each by and among the
Project Company, Morgan Stanley Capital Group Inc. as Secured Party (as defined
therein) and MUFG Union Bank N.A. as “Bank” (as defined therein).

 

Deed of Trust. Deed of Trust, Assignment of Rents, Security Agreement and
Fixture Filing, recorded December 20, 2013, created by the Company in favor of
Louis Canaras, as trustee for the benefit of Morgan Stanley Capital Group Inc.
as Agent (as defined therein), as amended by First Amendment of Deed of Trust,
Assignment of Rents, Security Agreement and Fixture Filing dated November 10,
2014.

 

(3)   Morgan Stanley Hedge Guarantee:

 

Guarantee, dated as of December 12, 2013, of Morgan Stanley, a Delaware
corporation, in favor of Project Company.

 

Energy Hedge Provider: Morgan Stanley Capital Group Inc.

 



App. D- 2

 

 

QSE Agreement:

Agreement to Provide QSE Services, dated December 20, 2013, between Project
Company and Tenaska Power Services Co., as amended by that First Amendment to
the Agreement to Provide QSE Services, dated as of December 19, 2014 and that
Second Amendment to the Agreement to Provide QSE Services, dated as of July 25,
2016; Guarantee, by Tenaska Energy Inc. and Tenaska Energy Holdings, LLC in
favor of the Project Company, dated as of December 20, 2013; Collateral Agency
and Designated Account Control Agreement, dated as of December 20, 2013, by and
among the Project Company, Tenaska Power Services Co., Morgan Stanley Capital
Group Inc., as collateral agent and as Energy Hedge Provider, and Union Bank,
N.A., as Collateral Agent, Securities Intermediary and Depository Bank.

 

Shared Facilities Agreements:

Phase 1: Cotenancy, Common Facilities and Easement Agreement, dated August 19,
2013, between Project Company and Pattern Panhandle Wind LLC, as amended by that
certain Amendment to Cotenancy, Common Facilities and Easement Agreement, dated
December 18, 2013 between Project Company and Pattern Panhandle Wind LLC.

 

Phase 2: Cotenancy, Common Facilities and Easement Agreement, dated December 20,
2013, between Project Company and Pattern Panhandle Wind 3 LLC.

 

Build Out Agreement: Build-Out Agreement, dated December 20, 2013, between
Project Company and Pattern Renewables LP.   Tax Agreements:

Partial Assignment Agreement (Phase 2 Rights under Carson County Tax Abatement
Agreement), dated as of October 28, 2013, between Project Company and Pattern
Panhandle Wind LLC.

 

Limitation on Appraised Value Agreement, dated as of November 18, 2013, between
the Project Company and Panhandle Independent School District, a Texas
independent school district operating under and subject to the Texas education
code.





II. Reports, Other Deliverables and Consultants Environmental Consultant:
Blanton & Associates, Inc. Environmental Report: Blanton & Associates, Inc.,
Final Phase I Environmental Site Assessment for the Panhandle I Wind Project,
Carson County, Texas, dated October 15, 2013 Independent Engineer: GL Garrad
Hassan America, Inc. Independent Engineer’s Report: GL Garrad Hassan America,
Inc., Technical Due Diligence of the Panhandle Wind Power Project, dated
December 20, 2013 Title Company: Stewart Title Guaranty Company and Chicago
Title

 

 



App. D- 3

 

 

Title Policy: Form T-1 Owner’s Policy of Title Insurance, Policy No.
O-5966-000020605 dated November 10, 2014; Form T-1 Owner’s Policy of Title
Insurance, Policy No. 0-5966-000020580 Wind Consultant: GL Garrad Hassan
America, Inc. Wind Energy and Resource Assessment Report: GL Garrad Hassan
America, Inc., Assessment of the Energy Production of the Proposed Panhandle
Wind Farm, dated December 20, 2013 Insurance Consultant: Moore McNeil, LLC
Insurance Consultant’s Report: Operational Insurance Report dated October 24,
2014, as updated by the letter from Insurance Consultant to the Tax Investors
and Holdco dated November 5, 2014 Insurance Policies:

Property & Business Interruption for US Operating Wind & MET Towers, Policy PER
16WPO0066

 

US Operations & Development GL including Pollution, Policy Number PMG G24921578
005

 

Umbrella Liability Worldwide US, Policy Number G28124387002

 

Local Content Consultant: Not applicable. Local Content Report: Not applicable.
Transmission Consultant: Leidos Engineering LLC (f/k/a SAIC Energy, Environment
& Infrastructure, LLC) Transmission Consultant’s Report: SAIC Energy,
Environment & Infrastructure, LLC, Independent Transmission Assessment,
Panhandle Wind Project, June 30, 2013 Cost Segregation Consultant: Deloitte
Financial Advisory Services LLP or another accounting firm of recognizable
standing, reasonably acceptable to Panhandle B Member 2 LLC and the Tax
Investors Cost Segregation Report: The report of the Cost Segregation Consultant
delivered to the Tax Investors.



III. Financing Arrangements & Key Counterparties Term Loan Agreement: None Other
Financing Arrangements: None

 



App. D- 4

 

 

Amendments to any document in this Part III of Appendix D n/a



IV. Equity and Co-Ownership Arrangements & Key Counterparties Equity Capital
Contribution Agreement (the “ECCA”): Closing under the ECCA has occurred in
November 2014. Tax Equity Investors (Class A members of Holdco) (the “Tax
Investors”):

JPM Capital Corporation



Morgan Stanley Wind LLC



Comet Wind TX LLC

 

Project Agreement:

Third Amended and Restated Limited Liability Company Agreement of Panhandle Wind
Holdings 2 LLC, dated as of November 10, 2014, as amended by Amendment No. 1,
dated December 30, 2016 (the “Project Agreement”).

 





V. Real Estate Documents



Tract 1

Fee Owner: John Tom Smith and Carrie Shadid Smith \

Commitment No. 10652B

 

Easement created pursuant to the following documents: Option Agreement for
Easement by and between John T. Smith and Carrie Shadid Smith and Pattern
Panhandle Wind LLC, dated July 10, 2013 (“Option Agreement”), as evidenced of
record by that certain Memorandum of Option and Easement, dated July 10, 2013,
recorded July 18, 2013, as Document No. 2013-00001006, in Volume 586, Page 338,
Official Public Records, Carson County, Texas, as evidenced of record by that
certain Memorandum of Option and Easement, dated July 29, 2013, recorded July
31, 2013, as Document No. 2013-00001105, in Volume 587, Page 484, Official
Public Records, Carson County, Texas; as assigned to Pattern Panhandle Wind 2
LLC pursuant to that certain Assignment and Assumption Agreement by and between
Pattern Panhandle Wind LLC (“Assignor”) and Pattern Panhandle Wind 2 LLC
(“Assignee”) dated November 18, 2013, recorded November 18, 2013, as Document
No. 2013- 00001744, in Volume 597, Page 36, Official Public Records, Carson
County, Texas. The exercise of the option granted in the Option Agreement being
evidenced by that certain Notice of Exercise of Option dated November 22, 2013,
executed by Pattern Panhandle Wind 2 LLC, recorded November 25, 2013, as
Document No. 2013-00001778, in Volume 597, Page 283, Official Public Records,
Carson County.

 

Tract 2



Fee Owner: Mary Kate Surratt Rittmann, Trustee of the Mary Kate Surratt Rittmann
GST

Exempt Trust, and Alice S. Dawson and Robbin R. Dawson



Commitment No. 10652J

 

Easement created pursuant to the following documents: Option Agreement for
Easement by and between Mary Kate Surratt Rittmann, as Trustee of the Mary Kate
Surratt Rittmann GST Exempt Trust established under the Last Will and Testament
of Margaret P. Surratt, Deceased dated September 6, 1996 and Margaret Alice
Surratt Dawson, as Trustee of the Margaret Alice Surratt Dawson GST Exempt Trust
established under the Last Will and Testament of Margaret



  

App. D- 5

 

 

P. Surratt, Deceased dated September 6, 1996 and Pattern Panhandle Wind LLC,
dated October 1, 2011 (“Option Agreement”),, as evidenced of record by that
certain Memorandum of Option and Easement, dated October 1, 2011, recorded
December 19, 2011, as Document No. 2011- 00001422, in Volume 551, page 145,
Official Public Records, Carson County, Texas, as amended by that certain First
Amendment to Option Agreement for Easement by and between Mary Kate Surratt
Rittmann, as Trustee of the Mary Kate Surratt Rittmann GST Exempt Trust, as to
an undivided ½ interest, Margaret Alice Surratt Dawson, as Trustee of the
Margaret Alice Surratt tt Dawson GST Exempt Trust established under the Last
Will and Testament of Margaret P. Surratt, Deceased, dated September 6, 1996,
and Margaret Alice Surratt Dawson a/k/a Alice S. Dawson and husband, Robbin R.
Dawson, as to their undivided ½ interest (“Owner”)and Pattern Panhandle Wind
LLC, dated June 28, 2013, as evidenced of record by that certain First Amendment
to Memorandum of Option and Easement, dated June 28, 2013, recorded July 18,
2013, as Document No. 2013-00001007, in Volume 586, page 344, Official Public
Records, Carson County, Texas, as assigned to Pattern Panhandle Wind 2 LLC
pursuant to that certain Assignment and Assumption Agreement by and between
Pattern Panhandle Wind LLC formerly known as Babcock & Brown Panhandle Wind LLC
and Pattern Panhandle Wind 2 LLC, dated August 13, 2013, recorded August 14,
2013, as Document No. 2013-00001191, in Volume 589, page 156, Official Public
Records, Carson County, Texas The exercise of the option granted in the Option
Agreement, being evidenced by that certain Notice of Exercise of Option dated
November 22, 2013, executed by Pattern Panhandle Wind 2 LLC, recorded November
25, 2013, as Document No. 2013-00001782, in Volume 597, Page 305, Official
Public Records, Carson County.

 

Tract 3



Fee Owner: Anne Easter f/k/a Anne Drawe

McNeill Commitment No. 10652G

 

Easement created pursuant to the following documents: Option Agreement for
Easement by and between Anne Easter and Pattern Panhandle Wind LLC dated January
13, 2011 (“Option Agreement”), as evidenced of record by that certain Memorandum
of Option and Easement dated January 13, 2011, recorded November 5, 2012, as
Document No. 2012-00001378, in Volume 570, Page 140, Official Public Records of
Carson County, Texas as assigned to Pattern Panhandle Wind 2 LLC pursuant to
that certain Assignment and Assumption Agreement by and between Pattern
Panhandle Wind LLC formerly known as Babcock & Brown Panhandle Wind LLC and
Pattern Panhandle Wind 2 LLC, dated August 13, 2013, recorded August 14, 2013,
as Document No. 2013-00001191, in Volume 589, page 156, Official Public Records,
Carson County, Texas. The exercise of the option granted in the Option
Agreement, being evidenced by that certain Notice of Exercise of Option dated
November 22, 2013, executed by Pattern Panhandle Wind 2 LLC, recorded November
25, 2013, as Document No. 2013- 00001780, in Volume 597, Page 296, Official
Public Records, Carson County, Texas.

 

Tract 4



Fee Owner: Jerry D. Biggs and Judy L. Biggs

Commitment No. 10652E

 

Easement created pursuant to the following documents: Amended and Restated
Option Agreement for Easement by and between Jerry D. Biggs and Judy L. Biggs,
husband and wife and Pattern Panhandle Wind 2 LLC dated effective as of March
27, 2013 (“Option Agreement”), as evidenced of record by that certain Memorandum
of Amended and Restated Option and Easement dated effective as of March 27,
2013, recorded October 1, 2013, as Document No. 2013-00001433, in Volume 592,
Page 470, Official Public Records, Carson County, Texas. The exercise of the
option granted in the



 

App. D- 6

 

Option Agreement, being evidenced by that certain Notice of Exercise of Option
(Partial Exercise) dated November 22, 2013, executed by Pattern Panhandle Wind 2
LLC, recorded November 25, 2013, as Document No. 2013-00001779, in Volume 597,
Page 288, Official Public Records, Carson County.

 

Tract 5



Fee Owner: Pattern Panhandle Wind 2 LLC

Commitment No. 10652DD

 

Special Warranty Deed dated March 20, 2014, recorded March 27, 2014 as Document
No. 2014-00000414, in Volume 608, Page 255, Official Public Records, Carson
County, Texas

 

Tract 6, Parcels 1-3



Fee Owner: Simms & Son Inc.

Commitment No. 10652D and 10652M

 

Easement created pursuant to the following documents: Amended and Restated
Option Agreement for Easement by and between Simms & Son Inc. and Pattern
Panhandle Wind 2 LLC dated effective as of March 16, 2013 (“Option Agreement”),
as evidenced of record by that certain Memorandum of Amended and Restated Option
and Easement dated effective as of March 27, 2013, recorded September 25, 2013,
as Document No. 2013-00001415, in Volume 592, Page 375, Official Public Records,
Carson County, Texas. The exercise of the option granted in the Option
Agreement, being evidenced by that certain Notice of Exercise of Option (Partial
Exercise) dated November 22, 2013, executed by Pattern Panhandle Wind 2 LLC,
recorded November 25, 2013, as Document No. 2013-00001785, in Volume 597, Page
323, Official Public Records, Carson County, Texas.

 

Tract 6, Parcel 4



Fee Owner: Simms & Son Inc.

Commitment No. 10652D and 10652M

 

Amended and Restated Common Facilities Easement by and between Pattern Panhandle
Wind LLC and Pattern Panhandle Wind 2 LLC made and entered into as of December
18, 2013, effective as of August 19, 2013, recorded December 18, 2013 as
Document No. 2013- 00001958, in Volume 600, Page 209, Official Public Records,
Carson County, Texas. Undivided interests in certain properties and assets
evidenced pursuant to that certain Memorandum of Transfer by and between Pattern
Panhandle Wind LLC and Pattern Panhandle Wind 2 LLC dated August 19, 2013, as
amended by that certain Amendment to Memorandum of Transfer by and between
Pattern Panhandle Wind LLC and Pattern Panhandle Wind 2 LLC dated December 18,
2013, recorded December 18, 2013 as Document No. 2013-00001957 in Volume 600,
Page 175, Official Public Records, Carson County, Texas.

 

Tract 6, Parcel 5



Fee Owner: Simms & Son Inc.

Commitment No. 10652D and 10652M

 

Aerial Easement Agreement by and between Simms and Son, Inc. and Pattern
Panhandle Wind 2 LLC dated November 21, 2013, recorded November 26, 2013, as
Document No. 2013- 00001796, in Volume 597, Page 402, Official Public Records,
Carson County, Texas.



 

App. D- 7

 

Tract 6, Parcel 6



Fee Owner: Simms & Son Inc.

Commitment No. 10652D and 10652M

 

Easement Agreement by and between Simms and Son, Inc. and Pattern Panhandle Wind
2 LLC dated effective as of November 10, 2014, recorded November 10, 2014 as
Document No. 2014-00001405, in Volume 622, Page 370, Official Public Records,
Carson County, Texas

 

Tract 7



Fee Owner: Wade Ritter and Skye Ritter

Commitment No. 10652A

 

Easement created pursuant to the following documents: Amended and Restated
Option Agreement for Easement by and between Wade Ritter and Skye Ritter,
husband and wife and Pattern Panhandle Wind 2 LLC dated effective as of August
24, 2013 (“Option Agreement”), as evidenced of record by that certain Memorandum
of Amended and Restated Option and Easement dated August 24, 2013, recorded
November 5, 2013, as Document No. 2013- 00001650, in Volume 595, Page 363,
Official Public Records, Carson County, Texas. The exercise of the option
granted in the Option Agreement being evidenced by that certain Notice of
Exercise of Option dated November 22, 2013, executed by Pattern Panhandle Wind 2
LLC, recorded December 2, 2013, as Document No. 2013-00001824, in Volume 598,
Page 70, Official Public Records, Carson County, Texas.

 

Tract 8



Fee Owner: Mogie R McCray, Trustee of the James B. McCray Testamentary Trust

Commitment No. 10652L

 

Easement created pursuant to the following documents: Option Agreement for
Easement by and between Mogie R. McCray, Trustee, James B. McCray Testamentary
Trust and Pattern Panhandle Wind 2 LLC, dated April 10, 2013 (“Option
Agreement”), as evidenced of record by that certain Memorandum of Option and
Easement, dated April 10, 2013, recorded May 9, 2013, as Document No.
2013-00000679, in Volume 582, page 198, Official Public Records, Carson County,
Texas. The exercise of the option granted in the Option Agreement, being
evidenced by that certain Notice of Exercise of Option dated November 22, 2013,
executed by Pattern Panhandle Wind 2 LLC, recorded December 2, 2013, as Document
No. 2013- 00001825, in Volume 598, Page 75, Official Public Records, Carson
County, Texas.

 

Tract 9



Fee Owner: 1/2 Opal Herndon; 1/6 Lynelle Herndon MacKechnie (f/k/a Lynelle

Herndon McMurtry); 1/6 Lisa Herndon Klett; 1/6 Hal Herndon (a/k/a Hal Joe
Herndon)

Commitment No. 10652H

 

Easement created pursuant to the following documents: Option Agreement for
Easement by and between Opal Herndon, Hal Joe Herndon, Lynelle Herndon
Mackechnie and Lisa Herndon Klett and Pattern Panhandle Wind LLC, dated March
20, 2007 (“Option Agreement”), as evidenced of record by that certain Memorandum
of Option and Easement, dated March 20, 2007, recorded April 11, 2007, as
Document No. 00000430, in Volume 448, page 262, and recorded April 11, 2007, as
Document No. 00000431, in Volume 448, Page





 

App. D- 8

 

267, Official Public Records, Carson County, Texas; as amended by that certain
First Amendment to Option Agreement for Easement by and between Opal Herndon,
Hal Joe Herndon, Lynelle Herndon Mackechnie and Lisa Herndon Klett and Pattern
Panhandle Wind LLC, successor to Babcock & Brown Panhandle Wind LLC dated
October 18, 2012, as evidenced of record by that certain First Amendment to
Memorandum of Option and Easement, dated October 18, 2012, recorded November 1,
2012 , as Document No. 2012-00001363, in Volume 570, page 87, Official Public
Records, Carson County, Texas, as assigned to Pattern Panhandle Wind 2 LLC
pursuant to that certain Assignment and Assumption Agreement by and between
Pattern Panhandle Wind LLC formerly known as Babcock and Brown Panhandle Wind
LLC and Pattern Panhandle Wind 2 LLC, dated August 13, 2013, recorded August 14,
2013, as Document No. 2013-00001191, in Volume 589, page 156, Official Public
Records, Carson County, Texas. The exercise of the option granted in the Option
Agreement, being evidenced by that certain Notice of Exercise of Option (Partial
Exercise) dated November 22, 2013, executed by Pattern Panhandle Wind 2 LLC,
recorded November 25, 2013, as Document No. 2013-00001784, in Volume 597, Page
316, Official Public Records, Carson County.

 

Tract 10



Fee Owner: Kerri Sue Biggs Hicks (1/2 interest) Vanessa Dianne Biggs Watkins
(1/4 interest)

and Lucas Cortney Biggs (1/4 interest)



Commitment No. 10652F

 

Easement created pursuant to the following documents: Option Agreement and
Easement Agreement for Transmission Line Easement by and between Kerri Sue Biggs
Hicks, Vanessa Dianne Biggs Watkins and Lucas Cortney Biggs and Pattern
Panhandle Wind 2 LLC dated November 27, 2013, (“Option Agreement”) as evidenced
of record by that certain Memorandum of Option and Easement dated November 27,
2013 (“Option Agreement”), recorded December 3, 2013 as Document No.
2013-00001828, in Volume 598, Page 96, Official Public Records, Carson County,
Texas. The exercise of the option granted in the Option Agreement, being
evidenced by that certain Notice of Exercise of Option dated December 3, 2013,
executed by Pattern Panhandle Wind 2 LLC, recorded December 3, 2013, as Document
No. 2013-00001833, in Volume 598, Page 140, Official Public Records, Carson
County, Texas.

 

Tract 11



Fee Owner: Elizabeth Ann Metcalf

Commitment No. 10652I

 

Easement created pursuant to the following documents: Option Agreement for
Easement by and between Curtis Metcalf and Ann Metcalf and Pattern Panhandle
Wind LLC, dated February 9, 2007, as evidenced of record by that certain
Memorandum of Option and Easement, dated February 9, 2007 (“Option Agreement”),
recorded April 11, 2007, as Document No. 00000439, in Volume 449, page 1,
Official Public Records, Carson County, Texas, as amended by that certain First
Amendment to Option Agreement for Easement by and between Elizabeth Ann Metcalf
aka Ann Metcalf, individually and as Independent Executrix of the Estate of
George Curtis Metcalf, deceased and Pattern Panhandle Wind LLC, a successor to
Babcock and Brown Panhandle Wind LLC, dated July 23, 2012, as evidenced of
record by that certain First Amendment to Memorandum of Option and Easement,
dated July 23, 2012, recorded July 30, 2012, as Document No. 2012-00000918, in
Volume 564, page 494; Official Public Records, Carson County, Texas, as assigned
in Assignment and



 

App. D- 9

 

Assumption Agreement by and between Pattern Panhandle Wind LLC formerly known as
Babcock & Brown Panhandle Wind LLC and Pattern Panhandle Wind 2 LLC, dated
August 13, 2013, recorded August 14, 2013, as Document No. 2013-00001191, in
Volume 589, page 156, Official Public Records, Carson County, Texas. The
exercise of the option granted in the Option Agreement, as amended, being
evidenced by that certain Notice of Exercise of Option dated November 22, 2013,
executed by Pattern Panhandle Wind 2 LLC, recorded November 25, 2013, as
Document No. 2013-00001781, in Volume 597, Page 300, Official Public Records,
Carson County, Texas.

 

Tract 12



Fee Owner: B. F. Urbanczyk Farms Inc

Commitment No. 10652K

 

Easement created pursuant to the following documents: Option Agreement for
Easement by and B.F. Urbanczyk Farms Inc. and Pattern Panhandle Wind LLC, dated
March 16, 2007 (“Option Agreement”), as evidenced of record by that certain
Memorandum of Option and Easement, dated March 16, 2007, recorded April 11,
2007, as Document No. 00000423, in Volume 448, page 233, Official Public
Records, Carson County, Texas, as amended by that certain First Amendment to
Option Agreement for Easement by and between B.F. Urbanczyk Farms Inc. and
Pattern Panhandle Wind LLC, a successor to Babcock and Brown Panhandle Wind LLC,
dated May 4, 2012, as evidenced of record by that certain First Amendment to
Memorandum of Option and Easement, dated May 4, 2012, recorded May 17, 2012, as
Document No. 2012-00000597, in Volume 560, page 192; Official Public Records,
Carson County, Texas, as assigned to Pattern Panhandle Wind 2 LLC pursuant to
that certain Assignment and Assumption Agreement by and between Pattern
Panhandle Wind LLC formerly known as Babcock & Brown Panhandle Wind LLC and
Pattern Panhandle 2 LLC, dated August 13, 2013, recorded August 14, 2013, as
Document No. 2013-00001191, in Volume 589, page 156, Official Public Records,
Carson County, Texas and that certain Assignment and Assumption Agreement by and
between Pattern Panhandle Wind LLC and Pattern Panhandle Wind 2 LLC dated
November 15, 2013, recorded November 18, 2013, as Document No. 2013-00001744, in
Volume 597, Page 36,, Official Public Records, Carson County, Texas. The
exercise of the option granted in the Option Agreement, being evidenced by that
certain Notice of Exercise of Option (Partial Exercise) dated November 22, 2013,
executed by Pattern Panhandle Wind 2 LLC, recorded November 25, 2013, as
Document No. 2013-00001783, in Volume 597, Page 311, Official Public Records,
Carson County, Texas.

 

Tract 13



Fee Owner: Pattern Panhandle Wind 2 LLC

Commitment No. 10652CC

 

Special Warranty Deed from Pattern Panhandle Wind LLC to Pattern Panhandle Wind
2 LLC dated December 18, 2013, recorded December 18, 2013 as Document No. 2013-
00001963, in Volume 600, Page 298, Official Public Records, Carson County,
Texas. Undivided interests in certain properties and assets evidenced pursuant
to that certain Memorandum of Transfer by and between Pattern Panhandle Wind LLC
and Pattern Panhandle Wind 2 LLC dated August 19, 2013, as amended by that
certain Amendment to Memorandum of Transfer by and between Pattern Panhandle
Wind LLC and Pattern Panhandle Wind 2 LLC dated December 18, 2013, recorded
December 18, 2013 as Document No. 2013-00001957 in Volume 600, Page 175,
Official Public Records, Carson



 

App. D- 10

 

 

County, Texas.

 

Tract 14, Parcel 1



Fee Owner: Jack Ramey and Susan O Ramey

Commitment No. 10652N

 

Easement created pursuant to the following documents: Option Agreement and
Easement Agreement for Transmission Line Easement by and between Jack Ramey and
Susan Ramey, husband and wife, and Dan Thomas Ramey and Pattern Panhandle Wind 2
LLC dated October 8, 2013, as evidenced of record by that certain Memorandum of
Option and Easement dated October 8, 2013 (“Option Agreement”), recorded October
16, 2013 as Document No. 2013- 00001494, in Volume 594, Page 10, Official Public
Records, Carson County, Texas. The exercise of the option granted in the Option
Agreement, being evidenced by that certain Notice of Exercise of Option dated
November 22, 2013, executed by Pattern Panhandle Wind 2 LLC, recorded November
27, 2013, as Document No. 2013-00001807, in Volume 597, Page 465, Official
Public Records, Carson County, Texas. Waiver Agreement from Pattern Panhandle
Wind LLC in favor of Pattern Panhandle Wind 2 LLC effective as of December 18,
2013, recorded December 18, 2013 as Document No. 2013-00001959 in Volume 600,
Page 255, Official Public Records, Carson County, Texas.

 

Tract 14, Parcel 2



Fee Owner: Jack Ramey and Susan O Ramey

Commitment No. 10652N

 

Amended and Restated Common Facilities Easement by and between Pattern Panhandle
Wind LLC and Pattern Panhandle Wind 2 LLC made and entered into as of December
17, 2013, effective as of August 19, 2013, recorded December 18, 2013 as
Document No. 2013- 00001958, in Volume 600, Page 209, Official Public Records,
Carson County, Texas. Undivided interests in certain properties and assets
evidenced pursuant to that certain Memorandum of Transfer by and between Pattern
Panhandle Wind LLC and Pattern Panhandle Wind 2 LLC dated August 19, 2013, as
amended by that certain Amendment to Memorandum of Transfer by and between
Pattern Panhandle Wind LLC and Pattern Panhandle Wind 2 LLC dated December 18,
2013, recorded December 18, 2013 as Document No. 2013-00001957 in Volume 600,
Page 175, Official Public Records, Carson County, Texas.

 

Tract 15 – Parcel 1



Fee Owner: Jerry D. Biggs and Judy L. Biggs

Commitment No. 10652O

 

Easement created pursuant to the following documents: Option Agreement and
Easement Agreement for Transmission Line Easement by and between Jerry D. Biggs
and Judy L. Biggs, husband and wife, and Pattern Panhandle Wind 2 LLC dated
September 23, 2013 (“Option Agreement”), as evidenced of record by that certain
Memorandum of Option and Easement dated September 23, 2013, recorded September
25, 2013 as Document No. 2013-00001414, in Volume 592, Page 369, Official Public
Records, Carson County, Texas. The exercise of the option granted in the Option
Agreement, being evidenced by that certain Notice of Exercise of Option dated
November 22, 2013, executed by Pattern Panhandle Wind 2 LLC, recorded November
27, 2013, as Document No. 2013-00001806, in Volume 597, Page 461, Official
Public Records, Carson County, Texas. Waiver Agreement from Pattern





 

App. D- 11

 

 

 

Panhandle Wind LLC in favor of Pattern Panhandle Wind 2 LLC effective as of
December 18, 2013, recorded December 18, 2013 as Document No. 2013-00001959 in
Volume 600, Page 255, Official Public Records, Carson County, Texas.

 

Tract 15 – Parcel 2



Fee Owner: Jerry D. Biggs and Judy L. Biggs

Commitment No. 10652O

 

Amended and Restated Common Facilities Easement by and between Pattern Panhandle
Wind LLC and Pattern Panhandle Wind 2 LLC made and entered into as of December
17, 2013, effective as of August 19, 2013, recorded December 18, 2013 as
Document No. 2013- 00001958, in Volume 600, Page 209, Official Public Records,
Carson County, Texas. Undivided interests in certain properties and assets
evidenced pursuant to that certain Memorandum of Transfer by and between Pattern
Panhandle Wind LLC and Pattern Panhandle Wind 2 LLC dated August 19, 2013, as
amended by that certain Amendment to Memorandum of Transfer by and between
Pattern Panhandle Wind LLC and Pattern Panhandle Wind 2 LLC dated December 18,
2013, recorded December 18, 2013 as Document No. 2013-00001957 in Volume 600,
Page 175, Official Public Records, Carson County, Texas.

 

Tract 16 – Parcel 1



Fee Owner: Max Helen Pickens Harrison as to a 5/6

interest Wendellyn Max Mixson Allen as to a 1/6 interest

Commitment No. 106520P

 

Easement created pursuant to the following documents: Option Agreement and
Easement Agreement for Transmission Line Easement by and between Max Helen
Harrison Millican, individually and as Independent Executor of the Estate of Max
Helen Pickens Harrison, Deceased and Wendellyn Max Mixson Allen and Pattern
Panhandle Wind 2 LLC dated November 19, 2013 (“Option Agreement”), as evidenced
of record by that certain Memorandum of Option and Easement dated November 19,
2013, recorded December 5, 2013 as Document No. 2013-00001851, in Volume 598,
Page 246, Official Public Records, Carson County, Texas. The exercise of the
option granted in the Option Agreement, being evidenced by that certain Notice
of Exercise of Option dated December 2, 2013, executed by Pattern Panhandle Wind
2 LLC, recorded December 6, 2013, as Document No. 2013-00001856, in Volume 598,
Page 290, Official Public Records, Carson County, Texas. Waiver Agreement from
Pattern Panhandle Wind LLC in favor of Pattern Panhandle Wind 2 LLC effective as
of December 18, 2013, recorded December 18, 2013 as Document No. 2013-00001959
in Volume 600, Page 255, Official Public Records, Carson County, Texas.

 

Tract 16 – Parcel 2

 

Fee Owner: Max Helen Pickens Harrison as to a 5/6

interest Wendellyn Max Mixson Allen as to a 1/6 interest

Commitment No. 106520P

 

Amended and Restated Common Facilities Easement by and between Pattern Panhandle
Wind LLC and Pattern Panhandle Wind 2 LLC made and entered into as of December
17, 2013, effective as of August 19, 2013, recorded December 18, 2013 as
Document No. 2013- 00001958, in Volume 600, Page 209, Official Public Records,
Carson County, Texas.

 

App. D- 12

 

 

Undivided interests in certain properties and assets evidenced pursuant to that
certain Memorandum of Transfer by and between Pattern Panhandle Wind LLC and
Pattern Panhandle Wind 2 LLC dated August 19, 2013, as amended by that certain
Amendment to Memorandum of Transfer by and between Pattern Panhandle Wind LLC
and Pattern Panhandle Wind 2 LLC dated December 18, 2013, recorded December 18,
2013 as Document No. 2013-00001957 in Volume 600, Page 175, Official Public
Records, Carson County, Texas.

 

Tract 16 – Parcel 3



Fee Owner: Max Helen Pickens Harrison as to a 5/6

interest Wendellyn Max Mixson Allen as to a 1/6 interest

Commitment No. 106520P

 

Aerial Easement Agreement by and between Max Helen Harrison Millican,
individually and as Independent Executor of the Estate of Max Helen Pickens
Harrison, Deceased and Wendellyn Max Mixson Allen and Pattern Panhandle Wind 2
LLC dated November 19, 2013, recorded December 6, 2013, as Document No.
2013-00001855, in Volume 598, Page 282, Official Public Records, Carson County,
Texas.

 

Tract 17



Fee Owner: Allene Joyce Stovall and Eula Mae Stovall

Commitment No. 10652Q

 

Easement created pursuant to the following documents: Option Agreement and
Easement Agreement for Transmission Line Easement by and between Allene Stovall,
individually and as Attorney in Fact for Eula Mae Stovall and Pattern Panhandle
Wind 2 LLC dated September 25, 2013 (“Option Agreement”), as evidenced of record
by that certain Memorandum of Optionand Easement dated September 25, 2013,
recorded October 1, 2013 as Document No. 2013- 00001435, in Volume 592, Page
484, Official Public Records, Carson County, Texas. The exercise of the option
granted in the Option Agreement, being evidenced by that certain Notice of
Exercise of Option dated December 2, 2013, executed by Pattern Panhandle Wind 2
LLC, recorded December 4, 2013, as Document No. 2013-00001841, in Volume 598,
Page 191, Official Public Records, Carson County, Texas. Waiver Agreement from
Pattern Panhandle Wind LLC in favor of Pattern Panhandle Wind 2 LLC effective as
of December 18, 2013, recorded December 18, 2013 as Document No. 2013-00001959
in Volume 600, Page 255, Official Public Records, Carson County, Texas.

 

Tract 18 – Parcel 1



Fee Owner: DCB Prewit Farm LLC

Commitment No. 10652R

 

Easement created pursuant to the following documents: Option Agreement and
Easement Agreement for Transmission Line Easement by and between DCB Prewit Farm
L.L.C. and Pattern Panhandle Wind 2 LLC, dated July 29, 2013 (“Option
Agreement”), as evidenced of record by that certain Memorandum of Option and
Easement, dated July 29, 2013, recorded July 31, 2013, as Document No.
2013-00001110, in Volume 588, Page 9, Official Public Records, Carson County,
Texas, as amended by that certain unrecorded First Amendment to Option Agreement
and Easement Agreement for Transmission Line Easement dated September 30, 2013.
The exercise of the option granted in the Option Agreement, as amended, being
evidenced by that certain Notice of Exercise Option dated December 2, 2013,
executed by Pattern Panhandle Wind 2 LLC, recorded December 4, 2013 as Document
No.



 

App. D- 13

 

 

2013-00001836, in Volume 598, Page 169, Official Public Records, Carson County,
Texas. Waiver Agreement from Pattern Panhandle Wind LLC in favor of Pattern
Panhandle Wind 2 LLC effective as of December 18, 2013, recorded December 18,
2013 as Document No. 2013-00001959 in Volume 600, Page 255, Official Public
Records, Carson County, Texas.

 

Tract 18 – Parcel 2



Fee Owner: DCB Prewit Farm LLC

Commitment No. 10652R

 

Amended and Restated Common Facilities Easement by and between Pattern Panhandle
Wind LLC and Pattern Panhandle Wind 2 LLC made and entered into as of December
17, 2013, effective as of August 19, 2013, recorded December 18, 2013 as
Document No. 2013- 00001958, in Volume 600, Page 209, Official Public Records,
Carson County, Texas.

 

Undivided interests in certain properties and assets evidenced pursuant to that
certain Memorandum of Transfer by and between Pattern Panhandle Wind LLC and
Pattern Panhandle Wind 2 LLC dated August 19, 2013, as amended by that certain
Amendment to Memorandum of Transfer by and between Pattern Panhandle Wind LLC
and Pattern Panhandle Wind 2 LLC dated December 18, 2013, recorded December 18,
2013 as Document No. 2013-00001957 in Volume 600, Page 175, Official Public
Records, Carson County, Texas.

 

Tract 19



Fee Owner: Pattern Panhandle Wind LLC

Commitment No. 10415QQQ

 

Transmission Easement Agreement by and between Pattern Panhandle Wind LLC and
Pattern Panhandle Wind 2 LLC dated December 18, 2013, recorded December 18,
2013, as Document No. 2013-00001962, in Volume 600, Page 283, Official Public
Records, Carson County, Texas. Undivided interests in certain properties and
assets evidenced pursuant to that certain Memorandum of Transfer by and between
Pattern Panhandle Wind LLC and Pattern Panhandle Wind 2 LLC dated August 19,
2013, as amended by that certain Amendment to Memorandum of Transfer by and
between Pattern Panhandle Wind LLC and Pattern Panhandle Wind 2 LLC dated
December 18, 2013, recorded December 18, 2013 as Document No. 2013-00001957 in
Volume 600, Page 175, Official Public Records, Carson County, Texas.

 

Tract 20 – Parcel 1 Fee Owner: Kevin Powers, Jowannah Powers, Lewis Powers and
Tommie Kay Powers

Commitment No. 10652S

 

Easement created pursuant to the following documents: Option Agreement and
Easement Agreement for Transmission Line Easement by and between Lewis W. Powers
and wife, Tommie Kay Powers and Kevin Powers and wife, Jowannah Anjannett Powers
and Pattern Panhandle Wind 2 LLC, dated August 15, 2013 (“Option Agreement”), as
evidenced of record by that certain Memorandum of Option and Easement, dated
August 15, 2013, recorded August 16, 2013, as Document No. 2013-00001210, in
Volume 589, page 271, Official Public Records, Carson County, Texas, as amended
by that certain unrecorded First Amendment to Option Agreement and Easement
Agreement for Transmission Line Easement dated October 22, 2013. The exercise of
the option granted in the Option Agreement, as amended, being evidenced by that
certain Notice of Exercise Option dated December 2, 2013, executed by Pattern
Panhandle Wind 2 LLC, recorded December 4, 2013 as Document No. 2013-



 

App. D- 14

 

 

00001840, in Volume 598, Page 187, Official Public Records, Carson County,
Texas. Waiver Agreement from Pattern Panhandle Wind LLC in favor of Pattern
Panhandle Wind 2 LLC effective as of December 18, 2013, recorded December 18,
2013 as Document No. 2013-00001959 in Volume 600, Page 255, Official Public
Records, Carson County, Texas.

 

Tract 20 – Parcel 2



Fee Owner: Kevin Powers, Jowannah Powers, Lewis Powers and Tommie Kay Powers

Commitment No. 10652S

 

Amended and Restated Common Facilities Easement by and between Pattern Panhandle
Wind LLC and Pattern Panhandle Wind 2 LLC made and entered into as of December
17, 2013, effective as of August 19, 2013, recorded December 18, 2013 as
Document No. 2013- 00001958, in Volume 600, Page 209, Official Public Records,
Carson County, Texas. Undivided interests in certain properties and assets
evidenced pursuant to that certain Memorandum of Transfer by and between Pattern
Panhandle Wind LLC and Pattern Panhandle Wind 2 LLC dated August 19, 2013, as
amended by that certain Amendment to Memorandum of Transfer by and between
Pattern Panhandle Wind LLC and Pattern Panhandle Wind 2 LLC dated December 18,
2013, recorded December 18, 2013 as Document No. 2013-00001957 in Volume 600,
Page 175, Official Public Records, Carson County, Texas.

 

Tract 21 – Parcel 1



Fee Owner: Dorothy E Broadaway

Commitment No. 10652T

 

Easement created pursuant to the following documents: Option Agreement and
Easement Agreement for Transmission Line Easement by and between Dorothy E.
Broadaway and Pattern Panhandle Wind 2 LLC, dated July 29, 2013 (“Option
Agreement”), as evidenced of record by that certain Memorandum of Option and
Easement, dated July 29, 2013, recorded July 31, 2013, as Document No.
2013-00001107, in Volume 587, Page 493, Official Public Records, Carson County,
Texas and re-recorded on November 27, 2013 as Document No. 2013-00001801, Volume
597, Page 436, Official Public Records, Carson County, Texas, as amended by that
certain unrecorded First Amendment to Option Agreement and Easement Agreement
for Transmission Line Easement dated November 27, 2013. The exercise of the
option granted in the Option Agreement, as amended being evidenced by that
certain Notice of Exercise Option dated December 2, 2013, executed by Pattern
Panhandle Wind 2 LLC, recorded December 4, 2013 as Document No. 2013-00001842,
in Volume 598, Page 195, Official Public Records, Carson County, Texas. Waiver
Agreement from Pattern Panhandle Wind LLC in favor of Pattern Panhandle Wind 2
LLC effective as of December 18, 2013, recorded December 18, 2013 as Document
No. 2013-00001959 in Volume 600, Page 255, Official Public Records, Carson
County, Texas.

 

Tract 21 – Parcel 2



Fee Owner: Dorothy E Broadaway

Commitment No. 10652T

 

Amended and Restated Common Facilities Easement by and between Pattern Panhandle
Wind LLC and Pattern Panhandle Wind 2 LLC made and entered into as of December
17, 2013,

 



App. D- 15

 

 

effective as of August 19, 2013, recorded December 18, 2013 as Document No.
2013- 00001958, in Volume 600, Page 209, Official Public Records, Carson County,
Texas. Undivided interests in certain properties and assets evidenced pursuant
to that certain Memorandum of Transfer by and between Pattern Panhandle Wind LLC
and Pattern Panhandle Wind 2 LLC dated August 19, 2013, as amended by that
certain Amendment to Memorandum of Transfer by and between Pattern Panhandle
Wind LLC and Pattern Panhandle Wind 2 LLC dated December 18, 2013, recorded
December 18, 2013 as Document No. 2013-00001957 in Volume 600, Page 175,
Official Public Records, Carson County, Texas.

 

Tract 22 – Parcel 1 & 2



Fee Owner: Marvin L Urbanczyk and Janet Urbanczyk

Commitment No. 10652U

 

Easement created pursuant to the following documents: Option Agreement and
Easement Agreement for Transmission Line Easement by and between Marvin L.
Urbanczyk and wife, Janet Urbanczyk and Pattern Panhandle Wind 2 LLC, dated July
29, 2013 (“Option Agreement”), as evidenced of record by that certain Memorandum
of Option and Easement dated July 29, 2013, recorded July 31, 2013, as Document
No. 2013-00001108, in Volume 587, Page 500, Official Public Records, Carson
County, Texas. The exercise of the option granted in the Option Agreement, being
evidenced by that certain Notice of Exercise Option dated December 2, 2013,
executed by Pattern Panhandle Wind 2 LLC, recorded December 4, 2013 as Document
No. 2013-00001843, in Volume 598, Page 200, Official Public Records, Carson
County, Texas.

 

Tract 22 – Parcel 3



Fee Owner: Marvin L Urbanczyk and Janet Urbanczyk

Commitment No. 10652U

 

Amended and Restated Common Facilities Easement by and between Pattern Panhandle
Wind LLC and Pattern Panhandle Wind 2 LLC made and entered into as of December
17, 2013, effective as of August 19, 2013, recorded December 18, 2013 as
Document No. 2013- 00001958, in Volume 600, Page 209, Official Public Records,
Carson County, Texas. Undivided interests in certain properties and assets
evidenced pursuant to that certain Memorandum of Transfer by and between Pattern
Panhandle Wind LLC and Pattern Panhandle Wind 2 LLC dated August 19, 2013, as
amended by that certain Amendment to Memorandum of Transfer by and between
Pattern Panhandle Wind LLC and Pattern Panhandle Wind 2 LLC dated December 18,
2013, recorded December 18, 2013 as Document No. 2013-00001957 in Volume 600,
Page 175, Official Public Records, Carson County, Texas.

 

Tract 23 – Parcel 1



Fee Owner: Brett Lee Bamert, Trustee of The Brett Lee Bamert 2012 Trust



Commitment No. 10652V

 

Easement created pursuant to the following documents: Option Agreement and
Easement Agreement for Transmission Line Easement by and between Brett Lee
Bamert Trustee of The Brett Lee Bamert 2012 Trust and Pattern Panhandle Wind 2
LLC, dated August 15, 2013 (“Option Agreement”), as evidenced of record by that
certain Memorandum of Option and Easement, dated August 15, 2013, recorded
August 16, 2013, as Document No. 2013- 00001211, in Volume 589, page 279, and
re-recorded on November 11, 2013, as Document

 

App. D- 16

 

 

No. 2013-00001695, in Volume 596, Page 118, Official Public Records, Carson
County, Texas. The exercise of the option granted in the Option Agreement, being
evidenced by that certain Notice of Exercise Option dated December 2, 2013,
executed by Pattern Panhandle Wind 2 LLC, recorded December 4, 2013 as Document
No. 2013-00001837, in Volume 598, Page 174, Official Public Records, Carson
County, Texas.

 

Tract 23 – Parcel 2



Fee Owner: Brett Lee Bamert, Trustee of The Brett Lee Bamert 2012 Trust

Commitment No. 10652V

 

Amended and Restated Common Facilities Easement by and between Pattern Panhandle
Wind LLC and Pattern Panhandle Wind 2 LLC made and entered into as of December
17, 2013, effective as of August 19, 2013, recorded December 18, 2013 as
Document No. 2013- 00001958, in Volume 600, Page 209, Official Public Records,
Carson County, Texas. Undivided interests in certain properties and assets
evidenced pursuant to that certain Memorandum of Transfer by and between Pattern
Panhandle Wind LLC and Pattern Panhandle Wind 2 LLC dated August 19, 2013, as
amended by that certain Amendment to Memorandum of Transfer by and between
Pattern Panhandle Wind LLC and Pattern Panhandle Wind 2 LLC dated December 18,
2013, recorded December 18, 2013 as Document No. 2013-00001957 in Volume 600,
Page 175, Official Public Records, Carson County, Texas.

 

Tract 24 Parcel 1



Fee Owner: Freeman Bros Inc.

Commitment No. 10652W

 

Easement created pursuant to the following documents: Option Agreement and
Easement Agreement for Transmission Line Easement by and between Freeman Bros.
Inc. and Pattern Panhandle Wind 2 LLC, dated July 29, 2013 (“Option Agreement”),
as evidenced of record by that certain Memorandum of Option and Easement dated
July 29, 2013, recorded July 31, 2013, as Document No. 2013-00001109, in Volume
588, Page 1, and re-recorded on November 13, 2013 as Document No. 2013-00001694,
in Volume 596, Page 109, Official Public Records, Carson County, Texas. The
exercise of the option granted in the Option Agreement, being evidenced by that
certain Notice of Exercise Option dated December 2, 2013, executed by Pattern
Panhandle Wind 2 LLC, recorded December 4, 2013 as Document No. 2013-00001839,
in Volume 598, Page 183, Official Public Records, Carson County, Texas.

 

Tract 24 Parcel 2



Fee Owner: Freeman Bros Inc.

Commitment No. 10652W

 

Amended and Restated Common Facilities Easement by and between Pattern Panhandle
Wind LLC and Pattern Panhandle Wind 2 LLC made and entered into as of December
17, 2013, effective as of August 19, 2013, recorded December 18, 2013 as
Document No. 2013-00001958, in Volume 600, Page 209, Official Public Records,
Carson County, Texas. Undivided interests in certain properties and assets
evidenced pursuant to that certain Memorandum of Transfer by and between Pattern
Panhandle Wind LLC and Pattern Panhandle Wind 2 LLC dated August 19, 2013, as
amended by that certain Amendment to Memorandum of Transfer by and between
Pattern Panhandle Wind LLC and Pattern

 

App. D- 17

 

 

Panhandle Wind 2 LLC dated December 18, 2013, recorded December 18, 2013 as
Document No. 2013-00001957 in Volume 600, Page 175, Official Public Records,
Carson County, Texas.

 

Tract 25 Parcel 1



Fee Owner: Dudley Pohnert and Cindy Pohnert

Commitment No. 10652X

 

Easement created pursuant to the following documents: Option Agreement and
Easement Agreement for Transmission Line Easement by and between Dudley Pohnert
and Cindy Pohnert, husband and wife and Pattern Panhandle Wind 2 LLC, dated
August 9, 2013 (“Option Agreement”), as evidenced of record by that certain
Memorandum of Option and Easement, dated August 9, 2013, recorded August 15,
2013, as Document No. 2013-00001206, in Volume 589, page 248, and re-recorded on
November 13, 2013 as Document No. 2013-00001693, in Volume 596, Page 102,
Official Public Records, Carson County, Texas. The exercise of the option
granted in the Option Agreement, being evidenced by that certain Notice of
Exercise Option dated December 2, 2013, executed by Pattern Panhandle Wind 2
LLC, recorded December 4, 2013 as Document No. 2013-00001838, in Volume 598,
Page 179, Official Public Records, Carson County, Texas.

 

Tract 25 Parcel 2



Fee Owner: Dudley Pohnert and Cindy Pohnert

Commitment No. 10652X

 

Amended and Restated Common Facilities Easement by and between Pattern Panhandle
Wind LLC and Pattern Panhandle Wind 2 LLC made and entered into as of December
17, 2013, effective as of August 19, 2013, recorded December 18, 2013 as
Document No. 2013- 00001958, in Volume 600, Page 209, Official Public Records,
Carson County, Texas.

 

Undivided interests in certain properties and assets evidenced pursuant to that
certain Memorandum of Transfer by and between Pattern Panhandle Wind LLC and
Pattern Panhandle Wind 2 LLC dated August 19, 2013, as amended by that certain
Amendment to Memorandum of Transfer by and between Pattern Panhandle Wind LLC
and Pattern Panhandle Wind 2 LLC dated December 18, 2013, recorded December 18,
2013 as Document No. 2013-00001957 in Volume 600, Page 175, Official Public
Records, Carson County, Texas.

 

Tract 26 Parcel 1



Fee Owner: Stephen Warminski

Commitment No. 10652Y

 

Easement created pursuant to the following documents: Option Agreement and
Easement Agreement for Transmission Line Easement by and between Stephen
Warminski and Bonnye Warminski and Pattern Panhandle Wind 2 LLC, dated October
22, 2013 (“Option Agreement”), as evidenced of record by that certain Memorandum
of Option and Easement dated October 22, 2013, recorded October 30, 2013, as
Document No. 2013-00001629, in Volume 595, Page 208, Official Public Records,
Carson County, Texas. The exercise of the option granted in the Option
Agreement, being evidenced by that certain Notice of Exercise Option dated
November 22, 2013, executed by Pattern Panhandle Wind 2 LLC, recorded November
27, 2013 as Document No. 2013-00001805, in Volume 597, Page 457, Official

 

App. D- 18

 

 

Public Records, Carson County, Texas.

 

Tract 26 Parcel 2



Fee Owner: Stephen Warminski

Commitment No. 10652Y

 

Amended and Restated Common Facilities Easement by and between Pattern Panhandle
Wind LLC and Pattern Panhandle Wind 2 LLC made and entered into as of December
17, 2013, effective as of August 19, 2013, recorded December 18, 2013 as
Document No. 2013- 00001958, in Volume 600, Page 209, Official Public Records,
Carson County, Texas.

 

Undivided interests in certain properties and assets evidenced pursuant to that
certain Memorandum of Transfer by and between Pattern Panhandle Wind LLC and
Pattern Panhandle Wind 2 LLC dated August 19, 2013, as amended by that certain
Amendment to Memorandum of Transfer by and between Pattern Panhandle Wind LLC
and Pattern Panhandle Wind 2 LLC dated December 18, 2013, recorded December 18,
2013 as Document No. 2013-00001957 in Volume 600, Page 175, Official Public
Records, Carson County, Texas.

 

Tract 27 Parcel 1



Fee Owner: John Homen and Tonya Homen

Commitment No. 10652Z

 

Easement created pursuant to the following documents: Option Agreement and
Easement Agreement for Transmission Line Easement by and between John Homen and
Tonya Homen and Pattern Panhandle Wind 2 LLC, dated October 22, 2013 (“Option
Agreement”), as evidenced of record by that certain Memorandum of Option and
Easement dated October 22, 2013, recorded October 30, 2013, as Document No.
2013-00001630, in Volume 595, Page 215, Official Public Records, Carson County,
Texas. The exercise of the option granted in the Option Agreement, being
evidenced by that certain Notice of Exercise Option dated November 22, 2013,
executed by Pattern Panhandle Wind 2 LLC, recorded November 27, 2013 as Document
No. 2013-00001808, in Volume 597, Page 470, Official Public Records, Carson
County, Texas.

 

Tract 27 Parcel 2



Fee Owner: John Homen and Tonya Homen

Commitment No. 10652Z

 

Amended and Restated Common Facilities Easement by and between Pattern Panhandle
Wind LLC and Pattern Panhandle Wind 2 LLC made and entered into as of December
17, 2013, effective as of August 19, 2013, recorded December 18, 2013 as
Document No. 2013- 00001958, in Volume 600, Page 209, Official Public Records,
Carson County, Texas. Undivided interests in certain properties and assets
evidenced pursuant to that certain Memorandum of Transfer by and between Pattern
Panhandle Wind LLC and Pattern Panhandle Wind 2 LLC dated August 19, 2013, as
amended by that certain Amendment to Memorandum of Transfer by and between
Pattern Panhandle Wind LLC and Pattern Panhandle Wind 2 LLC dated December 18,
2013, recorded December 18, 2013 as Document No. 2013-00001957 in Volume 600,
Page 175, Official Public Records, Carson County, Texas.

 

Tract 28 Parcel 1

 

App. D- 19

 

 

Fee Owner: Cross Texas Transmission, LLC

Commitment No. 10652AA

 

Transmission Easement Agreement by and between Cross Texas Transmission, LLC and
Pattern Panhandle Wind 2 LLC, dated December 17, 2013 (“Easement Agreement”),
recorded December 19, 2013, as Document No. 2013-00001967 in Volume 600, Page
311, Official Public Records, Carson County, Texas.

 

Tract 28, Parcel 2



Fee Owner: Cross Texas Transmission, LLC

Commitment No. 10652AA

 

Amended and Restated Common Facilities Easement by and between Pattern Panhandle
Wind LLC and Pattern Panhandle Wind 2 LLC made and entered into as of December
17, 2013, effective as of August 19, 2013, recorded December 18, 2013 as
Document No. 2013- 00001958, in Volume 600, Page 209, Official Public Records,
Carson County, Texas.

 

Undivided interests in certain properties and assets evidenced pursuant to that
certain Memorandum of Transfer by and between Pattern Panhandle Wind LLC and
Pattern Panhandle Wind 2 LLC dated August 19, 2013, as amended by that certain
Amendment to Memorandum of Transfer by and between Pattern Panhandle Wind LLC
and Pattern Panhandle Wind 2 LLC dated December 18, 2013, recorded December 18,
2013 as Document No. 2013-00001957 in Volume 600, Page 175, Official Public
Records, Carson County, Texas.

 

Tract 29



Fee Owner: Simms and Son Inc.

Commitment No. 10652FF

 

Sublease Agreement by and between Pattern Panhandle Wind LLC and Pattern
Panhandle Wind 2 LLC dated December 18, 2013, as evidenced of record by that
certain Memorandum of Sublease Agreement (Laydown Area Lease – Simms and Son
Inc.) dated December 18, 2013, recorded December 18, 2013, as Document No.
2013-00001960 in Volume 600, Page 272, Official Public Records, Carson County,
Texas.

 

Tract 30



Fee Owner: Stephen Warminski

Commitment No. 10652DDD

 

Sublease Agreement by and between Pattern Panhandle Wind LLC and Pattern
Panhandle Wind 2 LLC dated December 18, 2013, as evidenced of record by that
certain Memorandum of Sublease Agreement (Laydown Area Lease – Warminski) dated
December 18, 2013, recorded December 18, 2013, as Document No. 2013-00001961 in
Volume 600, Page 277, Official Public Records, Carson County, Texas.

 

BNSF License:

 

License for Electric Supply Line Across or Along Railway Property (Electric
Light, Power Supply, Irrespective of Voltage, Overhead or Underground) effective
as of November 18, 2013 by and between BNSF Railway Company, a Delaware
corporation (“Licensor”) and Pattern Panhandle Wind

 

App. D- 20

 

 

 

2 LLC, a Delaware limited liability company (“Licensee”), as evidenced of record
by that certain Memorandum of License for Electric Supply Line Agreement dated
November 18, 2013; Tracking No. 13-48626

 



 

 

 



App. E

 

 Appendix E:

 

Affiliate Transactions

 

Shared Facilities Agreements:

Phase 1: Cotenancy, Common Facilities and Easement Agreement, dated August 19,
2013, between Project Company and Pattern Panhandle Wind LLC, as amended by that
certain Amendment to Cotenancy, Common Facilities and Easement Agreement, dated
December 18, 2013 between Project Company and Pattern Panhandle Wind LLC.

 

Phase 2: Cotenancy, Common Facilities and Easement Agreement, dated December 20,
2013, between Project Company and Pattern Panhandle Wind 3 LLC.

 

Build Out Agreement: Build-Out Agreement, dated December 20, 2013, between
Project Company and Pattern Renewables LP.   Tax Agreement:

Partial Assignment Agreement (Phase 2 Rights under Carson County Tax Abatement
Agreement), dated as of October 28, 2013, between Project Company and Pattern
Panhandle Wind LLC.

 

Management, Operations and Maintenance Agreement: Management, Operation and
Maintenance Agreement, dated December 20, 2013, between Project Company and
Pattern Operators LP Project Administration Agreement: Project Administration
Agreement, dated December 20, 2013, between Project Company and Pattern
Operators LP as amended by an amendment dated 12/15/16. As of Closing Date,
Assignment and Assumption Agreement Assignment and Assumption Agreement, dated
as of or about the Closing Date, between Panhandle B Member 2 LLC and NewCo,
substantially in the form of Exhibit D to the Project Agreement.  

 

 

App. E

 

Schedule 2.5

 

Seller Consents and Approvals

 

Tax Investors’ consent in the form attached to Appendix B-1.

 

Public Utility Commission of Texas pursuant to Title II of the Texas Utilities
Code, Section 39.158

 

Schedule 2.5



 

Schedule 3.5

 

Purchaser Consents and Approvals

 

Following the submission of a joint voluntary notice by Purchaser and Seller to
the Committee on Foreign Investment in the United States (“CFIUS”) under the
Exon-Florio Amendment to the U.S. Defense Production Act of 1950 with respect to
the transactions contemplated by this Agreement, CFIUS has completed its review
or, if CFIUS initiates an investigation, its investigation of such transactions
and made a determination that there are no unresolved national security
concerns, the President of the United States of America shall not have taken
action to block or prevent the consummation of such transactions and no
requirements or conditions to mitigate any national security concerns shall have
been imposed.

 

Schedule 3.5



 

Schedule  6.4(b)

 

Control of Defense of Third Party Claims

 

Not applicable.

 

 

 



Schedule  6.4(b)

 

